--------------------------------------------------------------------------------


  SHARE EXCHANGE AGREEMENT

 

by and among

 

AMERICAN LORAIN CORPORATION,

as the Purchaser,

 

SHENGRONG ENVIRONMENTAL PROTECTION HOLDING COMPANY LIMITED,

as the Company

 

and

 

THE SHAREHOLDERS OF THE COMPANY NAMED HEREIN, as the Sellers



 

Dated as of December 22, 2016

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page     I. THE SHARE EXCHANGE 1 1.1. Purchase and Sale of Shares 1 1.2.
Consideration 1 1.4. Company Shareholder Consent 2     II. CLOSING 2 2.1.
Closing 2     III. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 2 3.1. Due
Organization and Good Standing 2 3.2. Authorization; Binding Agreement 2 3.3.
Governmental Approvals 3 3.4. Non-Contravention 3 3.5. Capitalization 3 3.6. SEC
Filings and Purchaser Financials 4 3.7. Absence of Certain Changes 5 3.8.
Compliance with Laws 5 3.9. Actions; Orders; Permits 5 3.10. Taxes and Returns 5
3.11. [Intentionally Omitted] 6 3.12. Properties 6 3.13. Material Contracts 6
3.14. Transactions with Affiliates 6 3.15. Investment Company Act 7 3.16.
Finders and Brokers 7 3.17. Ownership of Exchange Shares 7 3.18. Certain
Business Practices 7 3.19. Insurance 7 3.20. Independent Investigation 8     IV.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 4.1. Due Organization and Good
Standing 8 4.2. Authorization; Binding Agreement 8 4.3. Capitalization 9 4.4.
Subsidiaries 10 4.5. Governmental Approvals 10 4.6. Non-Contravention 10 4.7.
Financial Statements 11 4.8. Absence of Certain Changes 12 4.9. Compliance with
Laws 12 4.10. Company Permits 12 4.11. Litigation 12 4.12. Material Contracts 13
4.13. Intellectual Property 14 4.14. Taxes and Returns 16 4.15. Real Property 17
4.16. Personal Property 18 4.17. Title to and Sufficiency of Assets 18 4.18.
Employee Matters 18 4.19. Benefit Plans 19 4.20. Environmental Matters 20

i

--------------------------------------------------------------------------------


4.21. Transactions with Related Persons 21 4.22. Insurance 21 4.23. Top
Customers and Suppliers 22 4.23. Books and Records 22 4.25. Loans Receivable 22
4.26. Certain Business Practices 22 4.27. Investment Company Act 23 4.28.
Finders and Investment Bankers 23 4.29. Independent Investigation 23 4.30.
Information Supplied 23 4.31. Disclosure 24     V. REPRESENTATIONS AND
WARRANTIES OF THE SELLERS 24 5.1. Due Organization and Good Standing 24 5.2.
Authorization; Binding Agreement 24 5.3. Ownership 24 5.4. Governmental
Approvals 25 5.5. Information Supplied 25 5.6. No Litigation 25 5.7. Investment
Representations 25 5.8. Finders and Investment Bankers 26 5.9. Independent
Investigation 26 5.10. Information Supplied 26 4.31. Disclosure 27     VI.
COVENANTS 27 6.1. Access and Information 27 6.2. Conduct of Business of the
Company 28 6.3. Conduct of Business of the Purchaser 30 6.4. Annual and Interim
Financial Statements 32 6.5. Purchaser Public Filings 32 6.6. No Solicitation 32
6.7. No Trading 33 6.8. Notification of Certain Matters 33 6.9. Efforts 34 6.10.
Further Assurances 34 6.11. The Proxy Statement 34 6.12. Public Announcements 36
6.13. Confidential Information 36 6.14. Litigation Support 37 6.15. Documents
and Information 38 6.16. Post-Closing Board of Directors and Executive Officers
38 6.17. Supplemental Disclosure Schedules 38 6.18. Purchaser Policies 39 6.19.
SOX 404(b) Compliance 39     VII. SURVIVAL AND INDEMNIFICATION 39 7.1. Survival
39     VIII. CLOSING CONDITIONS 40 8.1. Conditions of Each Party’s Obligations
40

ii

--------------------------------------------------------------------------------


8.2. Conditions to Obligations of the Company and the Sellers 40 8.3. Conditions
to Obligations of the Purchaser 42 8.4. Frustration of Conditions 43     IX.
TERMINATION AND EXPENSES 43 9.1. Termination 43 9.2. Effect of Termination 44
9.3. Fees and Expenses 45 9.4. Termination Fee 45     X. WAIVERS AND RELEASES 45
10.1. Release and Covenant Not to Sue 45     XI. MISCELLANEOUS 46 11.1. Notices
46 11.2. Binding Effect; Assignment 47 11.3. Third Parties 47 11.4. Arbitration
47 11.5. Governing Law; Jurisdiction 48 11.6. WAIVER OF JURY TRIAL 48 11.7.
Specific Performance 48 11.8. Severability 49 11.9. Amendment 49 11.10. Waiver
49 11.11. Entire Agreement 49 11.12. Interpretation 49 11.13. Counterparts 50  
  XII. DEFINITIONS 50 12.1. Certain Definitions 50 12.2. Section References 57

INDEX OF ANNEXES AND EXHIBITS

Annex Description Annex I List of Sellers         Exhibit Description Exhibit A
Form of Non-Competition Agreement Exhibit B Form of Lock-Up Agreement

iii

--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

            This Share Exchange Agreement (this “Agreement”) is made and entered
into as of December 22, 2016 by and among (i) American Lorain Corporation, a
corporation incorporated in the State of Nevada (the “Purchaser”), (ii)
Shengrong Environmental Protection Holding Company Limited, a business company
incorporated in the British Virgin Islands with limited liability (the
“Company”) and (iii) each of the shareholders of the Company named on Annex I
hereto (collectively, the “Sellers”). The Purchaser, the Company and the Sellers
are sometimes referred to herein individually as a “Party” and, collectively, as
the “Parties”. Capitalized terms, unless otherwise defined, shall have the
meanings ascribed to such terms in Article XII hereof.

RECITALS:

            WHEREAS, the Sellers collectively own 100% of the issued and
outstanding shares and other equity interests in or of the Company;

            WHEREAS, the Company is a holding company for Hong Kong Shengrong
Environmental Technology Limited, a Hong Kong registered company (“HK
Holdings”), which in turn owns 100% of the issued and outstanding equity
interests in Shengrong Environmental Protection Technology (Wuhan) Co., Ltd., a
Wholly Foreign-Owned Enterprise registered in Hubei, China (“WFOE”), which in
turn owns 100% of the issued and outstanding equity interests in Hubei Shengrong
Environmental Protection Energy-Saving Science and Technology Co. Ltd., a
registered company in Hubei, China (“Hubei Shengrong”);

            WHEREAS, the Company, indirectly through Hubei Shengrong, provides
industrial waste management services in China; and

            WHEREAS, the Sellers desire to sell to the Purchaser, and the
Purchaser desires to purchase from the Sellers, all of the issued and
outstanding shares and any other equity interests in or of the Company in
exchange for newly issued Purchaser Shares, subject to the terms and conditions
set forth herein.

            NOW, THEREFORE, in consideration of the premises set forth above,
which are incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE I
THE SHARE EXCHANGE


            1.1        Purchase and Sale of Shares. At the Closing and subject
to and upon the terms and conditions of this Agreement, the Sellers shall sell,
transfer, convey, assign and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from the Sellers, all of the issued and outstanding
shares (being 11,400 shares of US$ 1.00 par value each) of the Company
(collectively, the “Purchased Shares”), free and clear of all Liens (other than
potential restrictions on resale under applicable securities Laws).

            1.2        Consideration. At the Closing and subject to and upon the
terms and conditions of this Agreement, in full payment for the Purchased
Shares, the Purchaser shall issue and deliver to the Sellers an aggregate of One
Hundred Fourteen Million (114,000,000) Purchaser Shares (the “Exchange Shares”).
Each Seller shall receive its pro rata share of the Exchange Shares based on the
percentage of Purchased Shares owned by such Seller as compared to the total
number of Purchased Shares owned by all Sellers (such Seller’s “Pro Rata
Share”).

1

--------------------------------------------------------------------------------

            1.3        Company Shareholder Consent. Each Seller, as a
shareholder of the Company, hereby approves, authorizes and consents to the
Company’s execution and delivery of this Agreement and the Ancillary Documents
to which it is or is required to be a party or otherwise bound, the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby and thereby. Each Seller
acknowledges and agrees that the consents set forth herein are intended and
shall constitute such consent of the Sellers as may be required (and shall, if
applicable, operate as a written shareholder resolution of the Company) pursuant
to the Company Charter, any other agreement in respect of the Company to which
any Seller is a party and all applicable Laws.

ARTICLE II
CLOSING


            2.1        Closing. Subject to the satisfaction or waiver of the
conditions set forth in Article VIII, the consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Ellenoff Grossman & Schole, LLP, 1345 Avenue of the Americas, New York, NY
10105, on the third (3rd) Business Day after all the closing conditions to this
Agreement have been satisfied or waived at 10:00 a.m. local time, or at such
other date, time or place as the Purchaser and the Company may agree (the date
and time at which the Closing is actually held being the “Closing Date”).

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


            Except as set forth in the disclosure schedules delivered by the
Purchaser to the Company on the date hereof (the “Purchaser Disclosure
Schedules”), the Section numbers of which are numbered to correspond to the
Section numbers of this Agreement to which they refer, or in the SEC Reports,
the Purchaser represents and warrants to the Company, as follows:

            3.1        Due Organization and Good Standing. The Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Nevada. The Purchaser has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. The Purchaser is duly qualified or licensed and in good
standing to conduct business in each jurisdiction in which the character of the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except for any deviations
from any of the foregoing that would not reasonably be expected to have a
Material Adverse Effect on the Purchaser. The Purchaser has heretofore made
available to the Company accurate and complete copies of the Organizational
Documents of the Purchaser, as currently in effect.

            3.2        Authorization; Binding Agreement. The Purchaser has all
requisite corporate power and authority to execute and deliver this Agreement
and each Ancillary Document to which it is a party, to perform the Purchaser’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby (a) have been duly and validly
authorized by the board of directors of the Purchaser, and (b) no other
corporate proceedings, other than as set forth elsewhere in the Agreement, on
the part of the Purchaser are necessary to authorize the execution and delivery
of this Agreement and each Ancillary Document to which it is a party or to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and each Ancillary Document to which the Purchaser is a party shall be
when delivered, duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement and
such Ancillary Documents by the other parties hereto and thereto, constitutes,
or when delivered shall constitute, the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

2

--------------------------------------------------------------------------------

            3.3        Governmental Approvals. No Consent of or with any
Governmental Authority, on the part of the Purchaser is required to be obtained
or made in connection with the execution, delivery or performance by the
Purchaser of this Agreement and each Ancillary Document to which it is a party
or the consummation by the Purchaser of the transactions contemplated hereby and
thereby, other than (a) such filings as may be required in any jurisdiction
where the Purchaser is qualified or authorized to conduct business as a foreign
corporation in order to maintain such qualification or authorization, (b) such
filings as contemplated by this Agreement, (c) any filings required with NYSE
with respect to the transactions contemplated by this Agreement, (d) applicable
requirements, if any, of the Securities Act, the Exchange Act, and/ or any state
“blue sky” securities Laws, and the rules and regulations thereunder, and (e)
where the failure to obtain or make such Consents or to make such filings or
notifications, would not reasonably be expected to have a Material Adverse
Effect on the Purchaser.

            3.4        Non-Contravention. The execution and delivery by the
Purchaser of this Agreement and each Ancillary Document to which it is a party,
the consummation by the Purchaser of the transactions contemplated hereby and
thereby, and compliance by the Purchaser with any of the provisions hereof and
thereof, will not (a) conflict with or violate any provision of the Purchaser’s
Organizational Documents, (b) subject to obtaining the Consents from
Governmental Authorities referred to in Section 3.3 hereof, and any condition
precedent to such Consent or waiver having been satisfied, conflict with or
violate any Law, Order or Consent applicable to the Purchaser or any of its
properties or assets, or (c) (i) violate, conflict with or result in a breach
of, (ii) constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Purchaser under, (v) result in a right of
termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of the Purchaser under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Purchaser Material Contract, except for any deviations from
any of the foregoing clauses (b) or (c) that would not reasonably be expected to
have a Material Adverse Effect on the Purchaser.

            3.5        Capitalization.

                          (a)        The Purchaser is authorized to issue (i)
200,000,000 Purchaser Shares and (ii) 5,000,000 preferred shares, par value
$0.001 per share. The issued and outstanding Purchaser Shares as of the date of
this Agreement are set forth on Schedule 3.5(a). All outstanding Purchaser
Shares are duly authorized, validly issued, fully paid and non-assessable and
not subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the NRS, the Purchaser Charter or any Contract to which the
Purchaser is a party. None of the outstanding Purchaser Shares has been issued
in violation of any applicable securities Laws.

3

--------------------------------------------------------------------------------

                          (b)        Prior to giving effect to the transactions
contemplated by this Agreement, except as set forth in the SEC Reports, the
Purchaser does not have any Subsidiaries or own any equity interests in any
other Person.

                          (c)        Except as set forth in the SEC Reports,
there are no (i) outstanding options, warrants, puts, calls, convertible
securities, preemptive or similar rights, (ii) bonds, debentures, notes or other
Indebtedness having general voting rights or that are convertible or
exchangeable into securities having such rights or (iii) subscriptions or other
rights, agreements, arrangements, Contracts or commitments of any character (A)
relating to the issued or unissued shares of the Purchaser, or (B) obligating
the Purchaser to issue, transfer, deliver or sell or cause to be issued,
transferred, delivered, sold or repurchased any options or shares or securities
convertible into or exchangeable for such shares, or (C) obligating the
Purchaser to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment for such
capital shares. Other than as expressly set forth in this Agreement, there are
no outstanding obligations of the Purchaser to repurchase, redeem or otherwise
acquire any shares of the Purchaser or to provide funds to make any investment
(in the form of a loan, capital contribution or otherwise) in any Person. Except
as set forth in the SEC Reports, there are no shareholders agreements, voting
trusts or other agreements or understandings to which the Purchaser is a party
with respect to the voting of any shares of the Purchaser.

                          (d)        All Indebtedness of the Purchaser is
disclosed in the SEC Reports. No Indebtedness of the Purchaser contains any
restriction upon: (i) the prepayment of any of such Indebtedness, (ii) the
incurrence of Indebtedness by the Purchaser or (iii) the ability of the
Purchaser to grant any Lien on its properties or assets.

                          (e)        Since January 1, 2014, and except as
contemplated by this Agreement or disclosed in the SEC Reports, the Purchaser
has not declared or paid any distribution or dividend in respect of its shares
and has not repurchased, redeemed or otherwise acquired any of its shares, and
the Purchaser’s board of directors has not authorized any of the foregoing.

            3.6        SEC Filings and Purchaser Financials.

                          (a)        The Purchaser, since January 1, 2014, has
filed all forms, reports, schedules, statements, registrations statements,
prospectuses and other documents required to be filed or furnished by the
Purchaser with the SEC under the Securities Act and/or the Exchange Act,
together with any amendments, restatements or supplements thereto. Except to the
extent available on the SEC’s web site through EDGAR, the Purchaser has
delivered to the Company copies in the form filed with the SEC of all of the
following: (i) the Purchaser’s Annual Reports on Form 10-K for each fiscal year
of the Purchaser beginning with the year ended December 31, 2013, (ii) the
Purchaser’s Quarterly Reports on Form 10-Q for each fiscal quarter that the
Purchaser filed such reports to disclose its quarterly financial results in each
of the fiscal years of the Purchaser referred to in clause (i) above, (iii) all
other forms, reports, registration statements, prospectuses and other documents
(other than preliminary materials) filed by the Purchaser with the SEC since the
beginning of the first fiscal year referred to in clause (i) above (the forms,
reports, registration statements, prospectuses and other documents referred to
in clauses (i), (ii) and (iii) above, whether or not available through EDGAR,
are, collectively, the “SEC Reports”) and (iv) all certifications and statements
required by (A) Rules 13a-14 or 15d-14 under the Exchange Act, and (B) 18 U.S.C.
§1350 (Section 906 of SOX) with respect to any report referred to in clause (i)
above (collectively, the “Public Certifications”). The SEC Reports (y) were
prepared in all material respects in accordance with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations thereunder and (z) did not, as of their respective effective dates
(in the case of SEC Reports that are registration statements filed pursuant to
the requirements of the Securities Act) and at the time they were filed with the
SEC (in the case of all other SEC Reports) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. The Public
Certifications are each true as of their respective dates of filing. As used in
this Section 3.6, the term “file” shall be broadly construed to include any
manner permitted by SEC rules and regulations in which a document or information
is furnished, supplied or otherwise made available to the SEC. As of the date of
this Agreement, (A) the Purchaser Shares are listed on NYSE, (B) the Purchaser
has not received any written deficiency notice from NYSE relating to the
continued listing requirements of the Purchaser Shares, (C) there are no Actions
pending or, to the Knowledge of the Purchaser, threatened against the Purchaser
with respect to any intention by such entity to suspend, prohibit or terminate
the quoting of the Purchaser Shares on NYSE and (D) the Purchaser Shares are in
compliance with all of the applicable listing and corporate governance rules of
NYSE.

4

--------------------------------------------------------------------------------

                          (b)        The financial statements and notes
contained or incorporated by reference in the SEC Reports (the “Purchaser
Financials”), fairly present in all material respects the financial position and
the results of operations, changes in shareholders’ equity, and cash flows of
the Purchaser at the respective dates of and for the periods referred to in such
financial statements, all in accordance with (i) GAAP methodologies applied on a
consistent basis throughout the periods involved and (ii) Regulation S-X or
Regulation S-K, as applicable (except as may be indicated in the notes thereto
and for the omission of notes and audit adjustments in the case of unaudited
quarterly financial statements to the extent permitted by Regulation S-X or
Regulation S-K, as applicable).

                          (c)        Except as and to the extent reflected or
reserved against in the Purchaser Financials, the Purchaser has not incurred any
Liabilities or obligations of the type required to be reflected on a balance
sheet in accordance with GAAP that is not adequately reflected or reserved on or
provided for in the Purchaser Financials, other than Liabilities of the type
required to be reflected on a balance sheet in accordance with GAAP that have
been incurred since January 1, 2014 in the ordinary course of business.

            3.7        Absence of Certain Changes. As of the date of this
Agreement, the Purchaser has, since March 31, 2016, not been subject to a
Material Adverse Effect.

            3.8        Compliance with Laws. The Purchaser is, and has since
January 1, 2014 been, in compliance with all Laws applicable to it and the
conduct of its business except for such noncompliance which would not reasonably
be expected to have a Material Adverse Effect on the Purchaser, and the
Purchaser has not received written notice alleging any violation of applicable
Law in any material respect by the Purchaser.

            3.9        Actions; Orders; Permits. There is no pending or, to the
Knowledge of the Purchaser, threatened Action to which the Purchaser is subject
which would reasonably be expected to have a Material Adverse Effect on the
Purchaser. There is no material Action that the Purchaser has pending against
any other Person. The Purchaser is not subject to any material Orders of any
Governmental Authority, nor are any such Orders pending. The Purchaser holds all
Permits necessary to lawfully conduct its business as presently conducted, and
to own, lease and operate its assets and properties, all of which are in full
force and effect, except where the failure to hold such Permit or for such
Permit to be in full force and effect would not reasonably be expected to have a
Material Adverse Effect on the Purchaser.

            3.10      Taxes and Returns.

                          (a)        The Purchaser has or will have timely
filed, or caused to be timely filed, all Tax Returns by it, which Tax Returns
are true, accurate, correct and complete, and has paid, collected or withheld,
or caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Purchaser Financials have been established in accordance with GAAP. Schedule
3.10(a) sets forth each jurisdiction where the Purchaser files or is required to
file a Tax Return. There are no audits, examinations, investigations or other
proceedings pending against the Purchaser in respect of any Tax, and the
Purchaser has not been notified in writing of any proposed Tax claims or
assessments against the Purchaser (other than, in each case, claims or
assessments for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP or are immaterial in amount). There are no
Liens with respect to any Taxes upon any of the Purchaser’s assets, other than
Permitted Liens. The Purchaser has no outstanding waivers or extensions of any
applicable statute of limitations to assess any material amount of Taxes. There
are no outstanding requests by the Purchaser for any extension of time within
which to file any Tax Return or within which to pay any Taxes shown to be due on
any Tax Return.

5

--------------------------------------------------------------------------------

                          (b)        Since January 1, 2014, the Purchaser has
not (i) changed any Tax accounting methods, policies or procedures except as
required by a change in Law, (ii) made, revoked, or amended any material Tax
election, (iii) filed any amended Tax Returns or claim for refund or (iv)
entered into any closing agreement affecting or otherwise settled or compromised
any material Tax Liability or refund.

           3.11      [Intentionally Omitted].

            3.12      Properties. The Purchaser does not own, license or
otherwise have any right, title or interest in any material Intellectual
Property. The Purchaser does not own or lease any material real property or
Personal Property.

            3.13      Material Contracts.

                          (a)        Except as set forth in the SEC Reports,
other than this Agreement or the Ancillary Documents, there are no Contracts to
which the Purchaser is a party or by which any of its properties or assets may
be bound, subject or affected, which (i) creates or imposes a Liability greater
than $100,000, (ii) may not be cancelled by the Purchaser on less than sixty
(60) days’ prior notice without payment of a material penalty or termination fee
or (iii) prohibits, prevents, restricts or impairs in any material respect any
business practice of the Purchaser as its business as is currently conducted,
any acquisition of material property by the Purchaser, or restricts in any
material respect the ability of the Purchaser from engaging in business as
currently conducted by it or from competing with any other Person (each, a
“Purchaser Material Contract”). All Purchaser Material Contracts have been made
available to the Company other than those that are exhibits to the SEC Reports.

                          (b)        With respect to each Purchaser Material
Contract: (i) the Purchaser Material Contract was entered into at arms’ length
and in the ordinary course of business; (ii) the Purchaser Material Contract is
legal, valid, binding and enforceable in all material respects against the
Purchaser and, to the Knowledge of the Purchaser, the other parties thereto, and
is in full force and effect (except as such enforcement may be limited by the
Enforceability Exceptions); (iii) the Purchaser is not in breach or default in
any material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default in any
material respect by the Purchaser, or permit termination or acceleration by the
other party, under such Purchaser Material Contract; and (iv) to the Knowledge
of the Purchaser, no other party to any Purchaser Material Contract is in breach
or default in any material respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute such a breach or
default by such other party, or permit termination or acceleration by the
Purchaser under any Purchaser Material Contract.

            3.14      Transactions with Affiliates. The SEC Reports set forth
the Contracts and arrangements that are in existence as of the date of this
Agreement under which there are any existing or future Liabilities or
obligations between the Purchaser and any (a) present or former director,
officer or employee or Affiliate of the Purchaser, or any family member of any
of the foregoing, or (ii) record or beneficial owner of more than five percent
(5%) of the outstanding Purchaser Shares as of the date hereof.

6

--------------------------------------------------------------------------------

            3.15      Investment Company Act. The Purchaser is not an
“investment company” or a Person directly or indirectly “controlled” by or
acting on behalf of an “investment company”, in each case within the meaning of
the Investment Company Act of 1940, as amended.

            3.16      Finders and Brokers. No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission from
the Purchaser, the Target Companies or any of their respective Affiliates in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Purchaser.

            3.17      Ownership of Exchange Shares. All Exchange Shares issued
and delivered in accordance with Article I to the Sellers shall be, upon
issuance and delivery of such Exchange Shares, fully paid and non-assessable,
free and clear of all Liens, other than restrictions arising from applicable
securities Laws, the Lock-Up Agreement, and any Liens incurred by Sellers, and
the issuance and sale of such Exchange Shares pursuant hereto will not be
subject to or give rise to any preemptive rights or rights of first refusal.

            3.18      Certain Business Practices.

                          (a)        Neither the Purchaser, nor any of its
Representatives acting on its behalf, has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees, to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, (iii) made any other unlawful payment or (iv) since January 1, 2014,
directly or indirectly, given or agreed to give any gift or similar benefit in
any material amount to any customer, supplier, governmental employee or other
Person who is or may be in a position to help or hinder the Purchaser or assist
it in connection with any actual or proposed transaction.

                          (b)        The operations of the Purchaser are and
have been conducted at all times in compliance with laundering statutes in all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority, and no Action involving the Purchaser with respect
to the any of the foregoing is pending or, to the Knowledge of the Purchaser,
threatened.

                          (c)        None of the Purchaser or any of its
directors or officers, or, to the Knowledge of the Purchaser, any other
Representative acting on behalf of the Purchaser, is currently identified on the
specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), and the Purchaser has
not, directly or indirectly, used any funds, or loaned, contributed or otherwise
made available such funds to any Subsidiary, joint venture partner or other
Person, in connection with any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to, or otherwise in violation of,
any U.S. sanctions administered by OFAC in the last five (5) fiscal years.

            3.19      Insurance. Schedule 3.19 lists all insurance policies (by
policy number, insurer, coverage period, coverage amount, annual premium and
type of policy) held by the Purchaser relating to the Purchaser or its business,
properties, assets, directors, officers and employees. All premiums due and
payable under all such insurance policies have been timely paid and the
Purchaser is otherwise in material compliance with the terms of such insurance
policies. All such insurance policies are in full force and effect, and to the
Knowledge of the Purchaser, there is no threatened termination of, or material
premium increase with respect to, any of such insurance policies. There have
been no insurance claims made by the Purchaser. The Purchaser has reported to
its insurers all claims and pending circumstances that would reasonably be
expected to result in a claim, except where such failure to report such a claim
would not be reasonably likely to have a Material Adverse Effect on the
Purchaser.

7

--------------------------------------------------------------------------------

            3.20      Independent Investigation. The Purchaser has conducted its
own independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Target Companies, and acknowledge that it has been provided adequate access to
the personnel, properties, assets, premises, books and records, and other
documents and data of the Target Companies for such purpose. The Purchaser
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, it has relied
solely upon its own investigation and the express representations and warranties
of the Company and the Sellers set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and any Supplemental
Disclosure Schedules provided by the Company or the Sellers); and (b) none of
the Company, the Sellers or their respective Representatives have made any
representation or warranty as to the Target Companies, the Sellers or this
Agreement, except as expressly set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and Supplemental
Disclosure Schedules provided by the Company or the Sellers).

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


            Except as set forth in the disclosure schedules delivered by the
Company to the Purchaser on the date hereof (the “Company Disclosure
Schedules”), the Section numbers of which are numbered to correspond to the
Section numbers of this Agreement to which they refer, the Company hereby
represents and warrants to the Purchaser as follows:

            4.1        Due Organization and Good Standing. The Company is a
business company duly organized, validly existing and in good standing under the
Laws of the British Virgin Islands and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted. Each Subsidiary of the Company is a corporation or other entity duly
formed, validly existing and in good standing under the Laws of its jurisdiction
of organization and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. Each Target Company is duly qualified or licensed and in good
standing in the jurisdiction in which it is incorporated or registered and in
each other jurisdiction where it does business or operates to the extent that
the character of the property owned, or leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary.
Schedule 4.1 lists all jurisdictions in which any Target Company is qualified to
conduct business and all names other than its legal name under which any Target
Company does business. The Company has provided to the Purchaser accurate and
complete copies of its Organizational Documents and the Organizational Documents
of each of its Subsidiaries, each as amended to date and as currently in effect.
No Target Company is in violation of any provision of its Organizational
Documents.

            4.2        Authorization; Binding Agreement. The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and each Ancillary Document to which it is or is required to be a party, to
perform the Company’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each Ancillary Document to which the Company is or is required to
be a party and the consummation of the transactions contemplated hereby and
thereby, (a) have been duly and validly authorized by the Company’s board of
directors and the Company’s shareholders to the extent required by the Company’s
Organizational Documents, the BVI Act, any other applicable Law or any Contract
to which the Company or any of its shareholders is a party or by which it or its
securities are bound and (b) no other proceedings on the part of the Company are
necessary to authorize the execution and delivery of this Agreement and each
Ancillary Document to which it is a party or to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each Ancillary
Document to which the Company is or is required to be a party shall be when
delivered, duly and validly executed and delivered by the Company and assuming
the due authorization, execution and delivery of this Agreement and any such
Ancillary Document by the other parties hereto and thereto, constitutes, or when
delivered shall constitute, the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to the Enforceability Exceptions.

8

--------------------------------------------------------------------------------

            4.3        Capitalization.

                          (a)        The Company is authorized to issue 50,000
Company Ordinary Shares, 6,121.5184 of which shares are issued and outstanding.
Prior to giving effect to the transactions contemplated by this Agreement, the
Sellers are the legal (registered) and beneficial owners of all of the issued
and outstanding shares and other equity interests in or of the Company, with
each Seller owning the shares and any other equity interests in the Company set
forth on Schedule 4.3(a), all of which shares and other equity interests are
owned free and clear of any Liens. The Purchased Shares to be delivered by the
Sellers to the Purchaser at the Closing constitute all of the issued and
outstanding shares and other equity interests in or of the Company. All of the
outstanding shares and other equity interests in or of the Company have been
duly authorized, are fully paid and non-assessable and not in violation of any
purchase option, right of first refusal, preemptive right, subscription right or
any similar right under any provision of the NRS, any other applicable Law, the
Company Charter or any Contract to which the Company is a party or by which it
or its securities are bound. The Company holds no shares or other equity
interests in or of the Company in its treasury. None of the outstanding shares
or other equity interests in or of the Company were issued in violation of any
applicable securities Laws.

                          (b)        There are no options, warrants or other
rights to subscribe for or purchase any shares or other equity interests in or
of the Company or securities convertible into or exchangeable for, or that
otherwise confer on the holder any right to acquire any shares or other equity
interests in or of the Company, or preemptive rights or rights of first refusal
or first offer, nor are there any Contracts, commitments, arrangements or
restrictions to which the Company or any of its shareholders is a party or bound
relating to any equity securities of the Company, whether or not outstanding.
There are no outstanding or authorized equity appreciation, phantom equity or
similar rights with respect to the Company. There are no voting trusts, proxies,
shareholder agreements or any other agreements or understandings with respect to
the voting of the Company’s shares or other equity interests. There are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares or other equity interests or securities in or of
the Company, nor has the Company granted any registration rights to any Person
with respect to the Company’s equity securities. All of the Company’s securities
have been granted, offered, sold and issued in compliance with all applicable
securities Laws. As a result of the consummation of the transactions
contemplated by this Agreement, no shares or other equity interests in or of the
Company are issuable and no rights in connection with any interests, warrants,
rights, options or other securities of the Company accelerate or otherwise
become triggered (whether as to vesting, exercisability, convertibility or
otherwise).

                          (c)        Since January 1, 2011, the Company has not
declared or paid any distribution or dividend in respect of its shares or other
equity interests and has not repurchased, redeemed or otherwise acquired any
shares or other equity interests in or of the Company, and the board of
directors of the Company has not authorized any of the foregoing.

9

--------------------------------------------------------------------------------

            4.4        Subsidiaries.

                          (a)        Schedule 4.4(a) sets forth the name of each
Subsidiary of the Company, and with respect to each Subsidiary (a) its
jurisdiction of organization, (b) its authorized shares or other equity
interests (if applicable), (c) the number of issued and outstanding shares or
other equity interests and the record holders and beneficial owners thereof and
(d) its Tax election to be treated as a corporate or a disregarded entity under
the Code and any state or applicable non-U.S. Tax laws, if any. All of the
outstanding equity securities of each Subsidiary of the Company are duly
authorized and validly issued, fully paid and non-assessable (if applicable),
and were offered, sold and delivered in compliance with all applicable
securities Laws, and owned by the Company or one of its Subsidiaries free and
clear of all Liens (other than those, if any, imposed by such Subsidiary’s
Organizational Documents). There are no Contracts to which the Company or any of
its Affiliates is a party or bound with respect to the voting (including voting
trusts or proxies) of the shares or other equity interests of any Subsidiary of
the Company other than the Organizational Documents of any such Subsidiary.
There are no outstanding or authorized options, warrants, rights, agreements,
subscriptions, convertible securities or commitments to which any Subsidiary of
the Company is a party or which are binding upon any Subsidiary of the Company
providing for the issuance or redemption of any shares or other equity interests
in or of any Subsidiary of the Company. There are no outstanding equity
appreciation, phantom equity, profit participation or similar rights granted by
any Subsidiary of the Company. No Subsidiary of the Company has any limitation
on its ability to make any distributions or dividends to its equity holders,
whether by Contract, Order or applicable Law. Except for the equity interests of
the Subsidiaries listed on Schedule 4.4(a), the Company does not own or have any
rights to acquire, directly or indirectly, any shares or other equity interests
of any Person. None of the Company or its Subsidiaries is a participant in any
joint venture, partnership or similar arrangement. There are no outstanding
material contractual obligations of the Company or its Subsidiaries to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person (other than loans to customers in the ordinary
course of business).

                          (b)        HK Holdings is the legal and beneficial
owner of one hundred percent (100%) of the issued and outstanding equity
interests of the WFOE. WFOE is the legal and beneficial owner of one hundred
percent (100%) of the issued and outstanding equity interests of Hubei
Shengrong. There are no outstanding options, warrants, rights (including
conversion rights, preemptive rights, rights of first refusal or similar rights)
or agreements to purchase or acquire any equity interest, or any securities
convertible into or exchangeable for an equity interest, of (i) the WFOE or (ii)
Hubei Shengrong. Hubei Shengrong operates its business and provides industrial
waste management services to customers in Hubei, China.

            4.5        Governmental Approvals. No Consent of or with any
Governmental Authority on the part of any Target Company is required to be
obtained or made in connection with the execution, delivery or performance by
the Company of this Agreement or any Ancillary Documents to which it is a party
or the consummation by the Company of the transactions contemplated hereby or
thereby other than such filings as contemplated by this Agreement.

            4.6        Non-Contravention. The execution and delivery by the
Company (or any other Target Company, as applicable) of this Agreement and each
Ancillary Document to which any Target Company is a party or otherwise bound,
and the consummation by any Target Company of the transactions contemplated
hereby and thereby and compliance by any Target Company with any of the
provisions hereof and thereof, will not (a) conflict with or violate any
provision of any Target Company’s Organizational Documents, (b) subject to
obtaining the Consents from Governmental Authorities referred to in Section 4.5
hereof, and any condition precedent to such Consent or waiver having been
satisfied, conflict with or violate any Law, Order or Consent applicable to any
Target Company or any of their properties or assets, or (c) (i) violate,
conflict with or result in a breach of, (ii) constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
(iii) result in the termination, withdrawal, suspension, cancellation or
modification of, (iv) accelerate the performance required by any Target Company
under, (v) result in a right of termination or acceleration under, (vi) give
rise to any obligation to make payments or provide compensation under, (vii)
result in the creation of any Lien upon any of the properties or assets of any
Target Company under, (viii) give rise to any obligation to obtain any third
party consent or provide any notice to any Person or (ix) give any Person the
right to declare a default, exercise any remedy, claim a rebate, chargeback,
penalty or change in delivery schedule, accelerate the maturity or performance,
cancel, terminate or modify any right, benefit, obligation or other term under,
any of the terms, conditions or provisions of, any Company Material Contract,
except for any deviations from any of the foregoing clauses (b) or (c) that
would not reasonably be expected to have a Material Adverse Effect on the
Company.

10

--------------------------------------------------------------------------------

            4.7        Financial Statements.

                          (a)        As used herein, the term “Company
Financials” means the (i) audited consolidated financial statements of the
Target Companies (including, in each case, any related notes thereto),
consisting of the consolidated balance sheets of the Target Companies as of
December 31, 2015 and December 31, 2014, and the related consolidated audited
income statements, changes in shareholder equity and statements of cash flows
for the years then ended and (ii) the unaudited financial statements, consisting
of the consolidated balance sheet of the Target Companies as of March 31, 2016
(the “Interim Balance Sheet Date”) and the related consolidated income
statement, changes in shareholder equity and statement of cash flows for the
three (3) months then ended. The Company Financials (i) accurately reflect the
books and records of the Target Companies as of the times and for the periods
referred to therein, (ii) were prepared in accordance with GAAP, consistently
applied throughout and among the periods involved (except that the unaudited
statements exclude the footnote disclosures and other presentation items
required for GAAP and exclude year-end adjustments which will not be material in
amount), and (iii) fairly present in all material respects the financial
position of the Target Companies as of the respective dates thereof and the
results of the operations and cash flows of the Target Companies for the periods
indicated.

                          (b)        Each Target Company maintains accurate
books and records reflecting its assets and Liabilities and maintains proper and
adequate internal accounting controls that provide reasonable assurance that (i)
such Target Company does not maintain any off-the-book accounts and that such
Target Company’s assets are used only in accordance with the Target Company’s
management directives, (ii) transactions are executed with management’s
authorization, (iii) transactions are recorded as necessary to permit
preparation of the financial statements of such Target Company and to maintain
accountability for such Target Company’s assets, (iv) access to such Target
Company’s assets is permitted only in accordance with management’s
authorization, (v) the reporting of such Target Company’s assets is compared
with existing assets at regular intervals and verified for actual amounts and
(vi) accounts, notes and other receivables are recorded accurately, and proper
and adequate procedures are implemented to effect the collection of accounts,
notes and other receivables on a current and timely basis. No Target Company has
been subject to or involved in any material fraud that involves management or
other employees who have a significant role in the internal controls over
financial reporting of the Company and its Subsidiaries. Since January 1, 2014,
no Target Company or its Representatives has received any written complaint,
allegation, assertion or claim regarding the accounting or auditing practices,
procedures, methodologies or methods of any Target Company or its internal
accounting controls, including any material written complaint, allegation,
assertion or claim that any Target Company has engaged in questionable
accounting or auditing practices.

                          (c)        No Target Company has ever been subject to
the reporting requirements of Sections 13(a) and 15(d) of the Exchange Act.

11

--------------------------------------------------------------------------------

                          (d)        All material Indebtedness of the Target
Companies is disclosed in the financial statements and related notes previously
delivered to the Purchaser. No Indebtedness of any Target Company contains any
restriction upon (i) the prepayment of any of such Indebtedness, (ii) the
incurrence of Indebtedness by any Target Company, or (iii) the ability of the
Target Companies to grant any Lien on their respective properties or assets.

                          (e)        No Target Company is subject to any
Liabilities or obligations (whether or not required to be reflected on a balance
sheet prepared in accordance with GAAP), except for those that are either (i)
adequately reflected or reserved on or provided for in the consolidated balance
sheet of the Company and its Subsidiaries as of the Interim Balance Sheet Date
contained in the Company Financials or (ii) not material and that were incurred
after the Interim Balance Sheet Date in the ordinary course of business
consistent with past practice (other than Liabilities for breach of any Contract
or violation of any Law).

                          (f)        All financial projections with respect to
the Target Companies that were delivered by or on behalf of the Company to the
Purchaser or its Representatives were prepared in good faith using assumptions
that the Company believes to be reasonable.

            4.8        Absence of Certain Changes. Since January 1, 2016, each
Target Company has (a) conducted its business only in the ordinary course of
business consistent with past practice, (b) not been subject to a Material
Adverse Effect and (c) has not taken any action or committed or agreed to take
any action that would be prohibited by Section 6.2(b) if such action were taken
on or after the date hereof without the consent of the Purchaser.

            4.9        Compliance with Laws. Except for such noncompliance which
would not reasonably be expected to have a Material Adverse Effect on the
Purchaser, no Target Company is or has been in material conflict or
non-compliance with, or in material default or violation of, nor has any Target
Company received, since January 1, 2010, any written or, to the Knowledge of the
Company, oral notice of any material conflict or non-compliance with, or
material default or violation of, any applicable Laws by which it or any of its
properties, assets, employees, business or operations are or were bound or
affected.

            4.10      Company Permits. Each Target Company (and its employees
who are legally required to be licensed by a Governmental Authority in order to
perform his or her duties with respect to his or her employment with any Target
Company), holds all Permits necessary to lawfully conduct in all material
respects its business as presently conducted and as currently contemplated to be
conducted, and to own, lease and operate its assets and properties
(collectively, the “Company Permits”). The Company has made available to the
Purchaser true, correct and complete copies of all material Company Permits. All
of the Company Permits are in full force and effect, and no suspension or
cancellation of any of the Company Permits is pending or, to the Company’s
Knowledge, threatened. No Target Company is in violation in any material respect
of the terms of any Company Permit.

            4.11      Litigation. There is no (a) Action of any nature pending
or, to the Company’s Knowledge, threatened, nor is there any reasonable basis
for any Action to be made, or (b) Order pending now or rendered by a
Governmental Authority since January 1, 2014, in either case of (a) or (b) by or
against any Target Company, its current or former directors, officers or equity
holders (provided, that any litigation involving the directors, officers or
equity holders of a Target Company must be related to the Target Company’s
business, equity securities or assets), its business, equity securities or
assets. Since January 1, 2011, none of the current or former officers, senior
management or directors of any Target Company have been charged with, indicted
for, arrested for, or convicted of any felony or any crime involving fraud.

12

--------------------------------------------------------------------------------

            4.12      Material Contracts.

                          (a)        Schedule 4.12(a) sets forth a true, correct
and complete list of, and the Company has made available to the Purchaser
(including written summaries of oral Contracts), true, correct and complete
copies of, each Contract to which any Target Company is a party or by which any
Target Company, or any of its properties or assets are bound or affected (each
contract required to be set forth on Schedule 4.12(a), a “Company Material
Contract”) that:

                                        (i)        contains covenants that limit
the ability of any Target Company (A) to compete in any line of business or with
any Person or in any geographic area or to sell, or provide any service or
product or solicit any Person, including any non-competition covenants, employee
and customer non-solicit covenants, exclusivity restrictions, rights of first
refusal or most-favored pricing clauses or (B) to purchase or acquire an
interest in any other Person;

                                        (ii)        involves any joint venture,
profit-sharing, partnership, limited liability company or other similar
agreement or arrangement relating to the formation, creation, operation,
management or control of any partnership or joint venture;

                                        (iii)        involves any exchange
traded, over the counter or other swap, cap, floor, collar, futures contract,
forward contract, option or other derivative financial instrument or Contract,
based on any commodity, security, instrument, asset, rate or index of any kind
or nature whatsoever, whether tangible or intangible, including currencies,
interest rates, foreign currency and indices;

                                        (iv)        evidences Indebtedness
(whether incurred, assumed, guaranteed or secured by any asset) of any Target
Company having an outstanding principal amount in excess of $100,000;

                                        (v)        involves the acquisition or
disposition, directly or indirectly (by merger or otherwise), of assets with an
aggregate value in excess of $100,000 (other than in the ordinary course of
business consistent with past practice) or shares or other equity interests in
or of another Person;

                                        (vi)      relates to any merger,
consolidation or other business combination with any other Person or the
acquisition or disposition of any other entity or its business or material
assets or the sale of any Target Company, its business or material assets;

                                        (vii)     by its terms, individually or
with all related Contracts, calls for aggregate payments or receipts by the
Target Companies under such Contract or Contracts of more than $1,000,000 in the
aggregate;

                                        (viii)    obligates the Target Companies
to provide continuing indemnification or a guarantee of obligations of a third
party after the date hereof in excess of $100,000;

                                        (ix)        is between any Target
Company and any Top Customer or Top Supplier (other than in the ordinary course
of business);

                                        (x)        is between any Target Company
and any directors, officers or employees of a Target Company (other than at-will
employment arrangements with employees entered into in the ordinary course of
business consistent with past practice), including all non-competition,
severance and indemnification agreements, or any Related Person;

13

--------------------------------------------------------------------------------

                                        (xi)        obligates the Target
Companies to make any capital commitment or expenditure in excess of $100,000
(including pursuant to any joint venture);

                                        (xii)        relates to a material
settlement entered into within three (3) years prior to the date of this
Agreement or under which any Target Company has outstanding obligations (other
than customary confidentiality obligations or in the ordinary course of
business);

                                        (xiii)        provides another Person
(other than another Target Company or any manager, director or officer of any
Target Company) with a power of attorney;

                                        (xiv)        relates to the development,
ownership, licensing or use of any Intellectual Property by, to or from any
Target Company, other than Off-the-Shelf Software Agreements; or

                                        (xv)        is otherwise material to any
Target Company and not described in clauses (i) through (xiv) above.

                          (b)        With respect to each Company Material
Contract: (i) such Company Material Contract is valid and binding and
enforceable in all respects against the Target Company party thereto (subject to
the Enforceability Exceptions) and, to the Knowledge of the Company, each other
party thereto, and is in full force and effect; (ii) neither the execution of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will affect the validity or enforceability of any Company Material
Contract; (iii) no Target Company is in breach or default in any respect, and no
event has occurred that with the passage of time or giving of notice or both
would constitute a breach or default by any Target Company, or permit
termination or acceleration by the other party thereto, under such Company
Material Contract; (iv) to the Knowledge of the Company, no other party to such
Company Material Contract is in breach or default in any respect, and no event
has occurred that with the passage of time or giving of notice or both would
constitute such a breach or default by such other party, or permit termination
or acceleration by any Target Company, under such Company Material Contract; (v)
no Target Company has received written or, to the Knowledge of the Company, oral
notice of an intention by any party to any such Company Material Contract that
provides for a continuing obligation by any party thereto to terminate such
Company Material Contract or amend the terms thereof, other than modifications
in the ordinary course of business that do not adversely affect any Target
Company; and (vi) no Target Company has waived any rights under any such Company
Material Contract.

            4.13      Intellectual Property.

                          (a)        Schedule 4.13(a)(i) sets forth: (i) all
Patents, Trademarks, Internet Assets and Copyrights owned or licensed by a
Target Company or otherwise used or held for use by a Target Company in which a
Target Company is the owner, applicant or assignee (“Company Registered IP”),
specifying as to each item, as applicable: (A) the nature of the item, including
the title, (B) the owner of the item, (C) the jurisdictions in which the item is
issued or registered or in which an application for issuance or registration has
been filed and (D) the issuance, registration or application numbers and dates;
and (ii) all material unregistered Intellectual Property owned or purported to
be owned by a Target Company. Schedule 4.13(a)(ii) sets forth all licenses,
sublicenses and other agreements or permissions (“Company IP Licenses”) (other
than “shrink wrap,” “click wrap,” and “off the shelf” software agreements and
other agreements for Software commercially available on reasonable terms to the
public generally with license, maintenance, support and other fees of less than
$5,000 per year (collectively, “Off-the-Shelf Software Agreements”), which are
not required to be listed, although such licenses are “Company IP Licenses” as
that term is used herein), under which a Target Company is a licensee or
otherwise is authorized to use or practice any Intellectual Property, and
describes (A) the applicable

14

--------------------------------------------------------------------------------

Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from a Target Company, if any. Each
Target Company owns, free and clear of all Liens (other than Permitted Liens),
has valid and enforceable rights in, and has the unrestricted right to use,
sell, license, transfer or assign, all Intellectual Property currently used,
licensed or held for use by such Target Company, and previously used or licensed
by such Target Company, except for the Intellectual Property that is the subject
of the Company IP Licenses. For each Patent and Patent application in the
Company Registered IP, the Target Companies have obtained valid assignments of
inventions from each inventor. Except as set forth on Schedule 4.13(a)(iii), all
Company Registered IP is owned exclusively by the applicable Target Company
without obligation to pay royalties, licensing fees or other fees, or otherwise
account to any third party with respect to such Company Registered IP.

                          (b)        Each Target Company has a valid and
enforceable license to use all Intellectual Property that is the subject of the
Company IP Licenses applicable to such Target Company. The Company IP Licenses
include all of the licenses, sublicenses and other agreements or permissions
necessary to operate the Target Companies as presently conducted. Each Target
Company has performed all obligations imposed on it in the Company IP Licenses,
has made all payments required to date, and such Target Company is not, nor, to
the Knowledge of the Company, is any other party thereto, in breach or default
thereunder, nor has any event occurred that with notice or lapse of time or both
would constitute a default thereunder. The continued use by the Target Companies
of the Intellectual Property that is the subject of the Company IP Licenses in
the same manner that it is currently being used is not restricted by any
applicable license of any Target Company. All registrations for Copyrights,
Patents and Trademarks that are owned by or exclusively licensed to any Target
Company are valid and in force, and all applications to register any Copyrights,
Patents and Trademarks are pending and in good standing, all without challenge
of any kind. No Target Company is party to any Contract that requires a Target
Company to assign to any Person all of its rights in any Intellectual Property
developed by a Target Company under such Contract.

                          (c)        Schedule 4.13(c) sets forth all licenses,
sublicenses and other agreements or permissions under which a Target Company is
the licensor (each, an “Outbound IP License”), and for each such Outbound IP
License, describes (i) the applicable Intellectual Property licensed, (ii) the
licensee under such Outbound IP License, and (iii) any royalties, license fees
or other compensation due to a Target Company, if any. Each Target Company has
performed all obligations imposed on it in the Outbound IP Licenses, and such
Target Company is not, nor, to the Knowledge of the Company, is any other party
thereto, in breach or default thereunder, nor has any event occurred that with
notice or lapse of time or both would constitute a default thereunder.

                          (d)        No Action is pending or, to the Company’s
Knowledge, threatened that challenges the validity, enforceability, ownership,
or right to use, sell, license or sublicense any Intellectual Property currently
licensed, used or held for use by the Target Companies in any material respect.
No Target Company has received any written or, to the Knowledge of the Company,
oral notice or claim asserting or suggesting that any infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property of any other Person is or may be occurring or has or may have occurred,
as a consequence of the business activities of any Target Company, nor to the
Knowledge of the Company is there a reasonable basis therefor. There are no
Orders to which any Target Company is a party or its otherwise bound that (i)
restrict the rights of a Target Company to use, transfer, license or enforce any
Intellectual Property owned by a Target Company, (ii) restrict the conduct of
the business of a Target Company in order to accommodate a third Person’s
Intellectual Property, or (iii) grant any third Person any right with respect to
any Intellectual Property owned by a Target Company. No Target Company is
currently infringing, or has, in the past, infringed, misappropriated or
violated any Intellectual Property of any other Person in any material respect
in connection with the ownership, use or license of any Intellectual Property
owned or purported to be owned by a Target Company or, to the Knowledge of the
Company, otherwise in connection with the conduct of the respective businesses
of the Target Companies. To the Company’s Knowledge, no third party is
infringing upon, has misappropriated or is otherwise violating any Intellectual
Property owned, licensed by, licensed to, or otherwise used or held for use by
any Target Company (“Company IP”) in any material respect.

15

--------------------------------------------------------------------------------

                          (e)        All employees and independent contractors
of a Target Company have assigned to the Target Companies all Intellectual
Property arising from the services performed for a Target Company by such
Persons. No current or former officers, employees or independent contractors of
a Target Company have claimed any ownership interest in any Intellectual
Property owned by a Target Company. To the Knowledge of the Company, there has
been no violation of a Target Company’s policies or practices related to
protection of Company IP or any confidentiality or nondisclosure Contract
relating to the Intellectual Property owned by a Target Company. The Company has
provided the Purchaser with true and complete copies of all written Contracts
referenced in subsections under which employees and independent contractors
assigned their Intellectual Property to a Target Company.

                          (f)        To the Knowledge of the Company, no Person
has obtained unauthorized access to third party information and data in the
possession of a Target Company, nor has there been any other compromise of the
security, confidentiality or integrity of such information or data. Each Target
Company has complied with all applicable Laws relating to privacy, personal data
protection, and the collection, processing and use of personal information and
its own privacy policies and guidelines. The operation of the business of the
Target Companies has not and does not materially violate any right to privacy or
publicity of any third person, or constitute unfair competition or trade
practices under applicable Law.

                          (g)        The consummation of any of the transactions
contemplated by this Agreement will neither violate nor by their terms result in
the material breach, material modification, cancellation, termination,
suspension of, or acceleration of any payments with respect to, or release of
source code because of (i) any Contract providing for the license or other use
of Intellectual Property owned by a Target Company, or (ii) any Company IP
License. Following the Closing, the Company shall be permitted to exercise,
directly or indirectly through its Subsidiaries, all of the Target Companies’
rights under such Contracts or IP Licenses described in the previous sentence to
the same extent that the Target Companies would have been able to exercise had
the transactions contemplated by this Agreement not occurred, without the
payment of any additional amounts or consideration other than ongoing fees,
royalties or payments which the Target Companies would otherwise be required to
pay in the absence of such transactions.

            4.14      Taxes and Returns.

                          (a)        Each Target Company has or will have timely
filed, or caused to be timely filed, all Tax Returns and reports required to be
filed by it (taking into account all available extensions), which Tax Returns
are true, accurate, correct and complete in all material respects, and has paid,
collected or withheld, or caused to be paid, collected or withheld, all Taxes
required to be paid, collected or withheld, other than such Taxes for which
adequate reserves in the Company Financials have been established in accordance
with GAAP. Schedule 4.14(a) sets forth each jurisdiction in which each Target
Company files or is required to file a Tax Return. Each Target Company has
complied with all applicable Laws relating to Tax.

                          (b)        There is no current pending or, to the
Knowledge of the Company, threatened Action against a Target Company by a
Governmental Authority in a jurisdiction where the Target Company does not file
Tax Returns that it is or may be subject to taxation by that jurisdiction.

16

--------------------------------------------------------------------------------

                          (c)        No Target Company is being audited by any
Tax authority or has been notified in writing or, to the Knowledge of the
Company, orally by any Tax authority that any such audit is contemplated or
pending. There are no claims, assessments, audits, examinations, investigations
or other Actions pending against a Target Company in respect of any Tax, and no
Target Company has been notified in writing of any proposed Tax claims or
assessments against it (other than, in each case, claims or assessments for
which adequate reserves in the Company Financials have been established).

                          (d)        There are no Liens with respect to any
Taxes upon any Target Company’s assets, other than Permitted Liens.

                          (e)        Each Target Company has collected or
withheld all Taxes currently required to be collected or withheld by it, and all
such Taxes have been paid to the appropriate Governmental Authorities or set
aside in appropriate accounts for future payment when due.

                          (f)        No Target Company has any outstanding
waivers or extensions of any applicable statute of limitations to assess any
amount of Taxes. There are no outstanding requests by a Target Company for any
extension of time within which to file any Tax Return or within which to pay any
Taxes shown to be due on any Tax Return.

                          (g)        No Target Company has made any change in
accounting method or received a ruling from, or signed an agreement with, any
taxing authority that would reasonably be expected to have a material impact on
its Taxes following the Closing.

                          (h)        No Target Company has any Liability for the
Taxes of another Person (other than another Target Company) (i) under any
applicable Tax Law, (ii) as a transferee or successor, or (iii) by contract,
indemnity or otherwise. No Target Company is a party to or bound by any Tax
indemnity agreement, Tax sharing agreement or Tax allocation agreement or
similar agreement, arrangement or practice with respect to Taxes (including
advance pricing agreement, closing agreement or other agreement relating to
Taxes with any Governmental Authority) that will be binding on the Company or
its Subsidiaries with respect to any period following the Closing Date.

                          (i)        No Target Company has requested, or is the
subject of or bound by any private letter ruling, technical advice memorandum,
closing agreement or similar ruling, memorandum or agreement with any
Governmental Authority with respect to any Taxes, nor is any such request
outstanding.

     4.15      Real Property. Schedule 4.15 contains a complete and accurate
list of all premises currently leased or subleased or otherwise used or occupied
by a Target Company for the operation of the business of a Target Company (the
“Leased Premises”), and of all current leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company has provided to the Purchaser a true
and complete copy of each of the Company Real Property Leases, and in the case
of any oral Company Real Property Lease, a written summary of the material terms
of such Company Real Property Lease. The Company Real Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of a Target Company or
any other party under any of the Company Real Property Leases, and no Target
Company has received notice of any such condition. No Target Company owns or has
ever owned any real property or any interest in real property (other than the
leasehold interests in the Company Real Property Leases).

17

--------------------------------------------------------------------------------

            4.16      Personal Property. Each item of Personal Property which is
currently owned, used or leased by a Target Company with a book value or fair
market value of greater than Twenty-Five Thousand Dollars ($25,000) is set forth
on Schedule 4.16, along with, to the extent applicable, a list of lease
agreements and lease guarantees related thereto, including all amendments,
terminations and modifications thereof or waivers thereto (“Company Personal
Property Leases”). All such items of Personal Property are in good operating
condition and repair (reasonable wear and tear excepted), and are suitable for
their intended use in the business of the Target Companies. The Company has
provided to the Purchaser a true and complete copy of each of the Company
Personal Property Leases, and in the case of any oral Company Personal Property
Lease, a written summary of the material terms of such Company Personal Property
Lease. The Company Personal Property Leases are valid, binding and enforceable
in accordance with their terms and are in full force and effect. To the
Knowledge of the Company, no event has occurred which (whether with or without
notice, lapse of time or both or the happening or occurrence of any other event)
would constitute a default on the part of a Target Company or any other party
under any of the Company Personal Property Leases, and no Target Company has
received notice of any such condition.

            4.17      Title to and Sufficiency of Assets. Each Target Company
has good and marketable title to, or a valid leasehold interest in or right to
use, all of its assets, free and clear of all Liens other than (a) Permitted
Liens, (b) the rights of lessors under leasehold interests and (c) Liens
specifically identified on the Interim Balance Sheet. The assets (including
Intellectual Property rights and contractual rights) of the Target Companies
constitute all of the assets, rights and properties that are used in the
operation of the businesses of the Target Companies as it is now conducted and
presently proposed to be conducted or that are used or held by the Target
Companies for use in the operation of the businesses of the Target Companies,
and taken together, are adequate and sufficient for the operation of the
businesses of the Target Companies as currently conducted and as presently
proposed to be conducted.

            4.18      Employee Matters.

                          (a)        No Target Company is a party to any
collective bargaining agreement or other Contract with any group of employees,
labor organization or other representative of any of the employees of any Target
Company and the Company has no Knowledge of any activities or proceedings of any
labor union or other party to organize or represent such employees. There has
not occurred or, to the Knowledge of the Company, been threatened any strike,
slow-down, picketing, work-stoppage, or other similar labor activity with
respect to any such employees. There are no unresolved labor controversies
(including unresolved grievances and age or other discrimination claims), if
any, that are pending or, to the Knowledge of the Company, threatened between
any Target Company and Persons employed by or providing services to a Target
Company. No current officer or employee of a Target Company has provided any
Target Company written or, to the Knowledge of the Company, oral notice of his
or her plan to terminate his or her employment with any Target Company.

                          (b)        Each Target Company (i) is and has been in
compliance in all material respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, health
and safety and wages and hours, and other Laws relating to discrimination,
disability, labor relations, hours of work, payment of wages and overtime wages,
pay equity, immigration, workers compensation, working conditions, employee
scheduling, occupational safety and health, family and medical leave, and
employee terminations, and have not received written notice, or any other form
of notice, that there is any pending Action involving unfair labor practices
against a Target Company, (ii) is not liable for any material arrears of wages
or any material penalty for failure to comply with any of the foregoing, and
(iii) is not liable for any material payment to any Governmental Authority with
respect to unemployment compensation benefits, social security or other benefits
or obligations for employees, independent contractors or consultants (other than
routine payments to be made in the ordinary course of business and consistent
with past practice). There are no Actions pending or, to the Knowledge of the
Company, threatened against a Target Company brought by or on behalf of any
applicant for employment, any current or former employee, any Person alleging to
be a current or former employee, or any Governmental Authority, relating to any
such Law or regulation, or alleging breach of any express or implied contract of
employment, wrongful termination of employment, or alleging any other
discriminatory, wrongful or tortious conduct in connection with the employment
relationship.

18

--------------------------------------------------------------------------------

                          (c)        Schedule 4.18(c) sets forth a complete and
accurate list of all employees of the Target Companies showing for each as of
that date (i) the employee’s name, job title or description, employer, location,
salary level (including any bonus, commission, deferred compensation or other
remuneration payable (other than any such arrangements under which payments are
at the discretion of the Target Companies)), (ii) any bonus, commission or other
remuneration other than salary paid during the calendar year ending December 31,
2014, and (iii) any wages, salary, bonus, commission or other compensation due
and owing to each employee during or for the calendar year ending December 31,
2015. No employee is a party to a written employment Contract with a Target
Company and each is employed with a “non-fixed term” in accordance with the
Chinese Labor Contract Law, and the Target Companies have paid in full to all
such employees all wages, salaries, commission, bonuses and other compensation
due to its employees, including overtime compensation, and there are no
severance payments which are or could become payable by a Target Company to any
such employees under the terms of any written or, to the Company’s Knowledge,
oral agreement, or commitment or any Law, custom, trade or practice. Each such
employee has entered into the Company’s standard form of employee
non-disclosure, inventions and restrictive covenants agreement with the Company
or its Subsidiaries (whether pursuant to a separate agreement or incorporated as
part of such employee’s overall employment agreement), a copy of which has been
provided to the Purchaser by the Company.

                          (d)        There are no independent contractors
(including consultants) currently engaged by any Target Company, along with the
position, a description of responsibilities, the entity engaging such Person,
date of retention and rate of remuneration, most recent increase (or decrease)
in remuneration and amount thereof, for each such Person. Each such independent
contractors are a party to a written Contract with a Target Company. Each such
independent contractor has entered into customary covenants regarding
confidentiality, non-competition and assignment of inventions and copyrights in
such Person’s agreement with a Target Company, a copy of which has been provided
to the Purchaser by the Company. For the purposes of applicable Law, including
the Code, all independent contractors who are currently, or within the last six
(6) years have been, engaged by a Target Company are bona fide independent
contractors and not employees of a Target Company. Each independent contractor
is terminable on fewer than thirty (30) days’ notice, without any obligation of
any Target Company to pay severance or a termination fee.

            4.19      Benefit Plans.

                          (a)        Set forth on Schedule 4.19(a) is a true and
complete list of each Foreign Plan of a Target Company (each, a “Company Benefit
Plan”). No Target Company has ever maintained or contributed to (or had an
obligation to contribute to) any “employee benefit plan” (as defined in Section
3(3) of ERISA).

                          (b)        With respect to each Company Benefit Plan
which covers any current or former officer, director, consultant or employee (or
beneficiary thereof) of a Target Company, the Company has provided to the
Purchaser accurate and complete copies, if applicable, of: (i) all Company
Benefit Plans and related trust agreements or annuity Contracts (including any
amendments, modifications or supplements thereto); (ii) the most recent annual
and periodic accounting of plan assets; (iii) the most recent actuarial
valuation; and (iv) all communications with any Governmental Authority
concerning any matter that is still pending or for which a Target Company has
any outstanding Liability or obligation.

19

--------------------------------------------------------------------------------

                          (c)        With respect to each Company Benefit Plan:
(i) such Company Benefit Plan has been administered and enforced in all material
respects in accordance with its terms and the requirements of any and all
applicable Laws, and has been maintained, where required, in good standing with
applicable regulatory authorities and Governmental Authorities; (ii) no breach
of fiduciary duty has occurred; (iii) no Action is pending, or to the Company’s
Knowledge, threatened (other than routine claims for benefits arising in the
ordinary course of administration); and (iv) all contributions and premiums
required to be made with respect to a Company Benefit have been timely made. No
Target Company has incurred any obligation in connection with the termination
of, or withdrawal from, any Company Benefit Plan.

                          (d)        The present value of the accrued benefit
liabilities (whether or not vested) under each Company Benefit Plan, determined
as of the end of the Company’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Company Benefit Plan allocable to such benefit
liabilities.

                          (e)        The consummation of the transactions
contemplated by this Agreement and the Ancillary Documents will not: (i) entitle
any individual to severance pay, unemployment compensation or other benefits or
compensation; or (ii) accelerate the time of payment or vesting, or increase the
amount of any compensation due, or in respect of, any individual.

                          (f)        Except to the extent required by applicable
Law, no Target Company provides health or welfare benefits to any former or
retired employee or is obligated to provide such benefits to any active employee
following such employee’s retirement or other termination of employment or
service.

                          (g)        All Company Benefit Plans can be terminated
at any time as of or after the Closing Date without resulting in any liability
to any Target Company, the Purchaser or their respective Affiliates for any
additional contributions, penalties, premiums, fees, fines, excise taxes or any
other charges or liabilities.

            4.20      Environmental Matters.

                          (a)        Each Target Company is and has been in
compliance in all material respects with all applicable Environmental Laws,
including obtaining, maintaining in good standing, and complying with all
Permits required for its business and operations by Environmental Laws
(“Environmental Permits”), no Action is pending or, to the Company’s Knowledge,
threatened to revoke, modify, or terminate any such Environmental Permit, and,
to the Company’s Knowledge, no facts, circumstances, or conditions currently
exist that could adversely affect such continued compliance with Environmental
Laws and Environmental Permits or require capital expenditures to achieve or
maintain such continued compliance with Environmental Laws and Environmental
Permits.

                          (b)        No Target Company is the subject of any
outstanding Order or Contract with any Governmental Authority or other Person in
respect of any (i) Environmental Laws, (ii) Remedial Action, or (iii) Release or
threatened Release of a Hazardous Material. No Target Company has assumed,
contractually or by operation of Law, any Liabilities or obligations under any
Environmental Laws.

                          (c)        No Action has been made or is pending, or
to the Company’s Knowledge, threatened against any Target Company or any assets
of a Target Company alleging either or both that a Target Company may be in
material violation of any Environmental Law or Environmental Permit or may have
any material Liability under any Environmental Law.

20

--------------------------------------------------------------------------------

                          (d)        No Target Company has manufactured,
treated, stored, disposed of, arranged for or permitted the disposal of,
generated, handled or released any Hazardous Material, or owned or operated any
property or facility, in a manner that has given or would reasonably be expected
to give rise to any material Liability or obligation under applicable
Environmental Laws. No fact, circumstance, or condition exists in respect of any
Target Company or any property currently or formerly owned, operated, or leased
by any Target Company or any property to which a Target Company arranged for the
disposal or treatment of Hazardous Materials that could reasonably be expected
to result in a Target Company incurring any material Environmental Liabilities.

                          (e)        There is no investigation of the business,
operations, or currently owned, operated, or leased property of a Target Company
or, to the Company’s Knowledge, previously owned, operated, or leased property
of a Target Company pending or, to the Company’s Knowledge, threatened that
could lead to the imposition of any Liens under any Environmental Law or
material Environmental Liabilities.

                          (f)        To the Knowledge of the Company, there is
not located at any of the properties of a Target Company any (i) underground
storage tanks, (ii) asbestos-containing material, or (iii) equipment containing
polychlorinated biphenyls.

                          (g)        The Company has provided to the Purchaser
all environmentally related site assessments, audits, studies, reports and
results of investigations that have been performed in respect of the currently
or previously owned, leased, or operated properties of any Target Company.

            4.21      Transactions with Related Persons. Except as set forth in
the financial statements and related notes previously delivered to the
Purchaser, no Target Company nor any of its Affiliates, nor any officer,
director, manager, employee, trustee or beneficiary of a Target Company or any
of its Affiliates, nor any immediate family member of any of the foregoing
(whether directly or indirectly through an Affiliate of such Person) (each of
the foregoing, a “Related Person”) is presently, or since January 1, 2014 has
been, a party to any transaction with a Target Company, including any Contract
or other arrangement (a) providing for the furnishing of services by (other than
as officers, directors or employees of the Target Company), (b) providing for
the rental of real property or Personal Property from or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of the Target Company in the ordinary course of business consistent
with past practice), any Related Person or any Person in which any Related
Person has an interest as an owner, officer, manager, director, trustee or
partner or in which any Related Person has any direct or indirect interest
(other than the ownership of securities representing no more than two percent
(2%) of the outstanding voting power or economic interest of a publicly traded
company). Except as set forth in the financial statements and related notes
previously delivered to the Purchaser, no Target Company has outstanding any
Contract or other arrangement or commitment with any Related Person, and no
Related Person owns any real property or Personal Property, or right, tangible
or intangible (including Intellectual Property) which is used in the business of
any Target Company. Schedule 4.21 specifically identifies all Contracts,
arrangements or commitments subject to this Section 4.21 that cannot be
terminated upon sixty (60) days’ notice by the Target Companies without cost or
penalty.

            4.22      Insurance.

                          (a)        Schedule 4.22(a) lists all insurance
policies (by policy number, insurer, coverage period, coverage amount, annual
premium and type of policy) held by a Target Company relating to a Target
Company or its business, properties, assets, directors, officers and employees,
copies of which have been provided to the Purchaser. All premiums due and
payable under all such insurance policies have been timely paid and the Company
and its Subsidiaries are otherwise in material compliance with the terms of such
insurance policies. All such insurance policies are in full force and effect,
and to the Knowledge of the Company, there is no threatened termination of, or
material premium increase with respect to, any of such insurance policies.

21

--------------------------------------------------------------------------------

                          (b)        Schedule 4.22(b) identifies each individual
insurance claim in excess of $50,000 made by a Target Company since January 1,
2014. Each Target Company has reported to its insurers all claims and pending
circumstances that would reasonably be expected to result in a claim that could
be covered by any such insurance policies, except where such failure to report
such a claim would not be reasonably likely to be material to the Target
Companies. No Target Company has made any claim against an insurance policy as
to which the insurer is denying coverage.

            4.23      Top Customers and Suppliers. Schedule 4.23 lists, by
dollar volume paid for each of (a) the twelve (12) months ended on December 31,
2014, (b) the twelve (12) months ended on December 31, 2015 and (c) the period
from January 1, 2016 through the Interim Balance Sheet Date, the key customers
of the Target Companies (the “Top Customers”) and the key suppliers of goods or
services to the Target Companies (the “Top Suppliers”). The relationships of
each Target Company with such suppliers and customers are good commercial
working relationships and (i) no Top Supplier or Top Customer within the last
twelve (12) months has cancelled or otherwise terminated, or, to the Company’s
Knowledge, intends to cancel or otherwise terminate, any relationships of such
Person with a Target Company, (ii) no Top Supplier or Top Customer has during
the last twelve (12) months decreased materially or, to the Company’s Knowledge,
threatened to stop, decrease or limit materially, or intends to modify
materially its relationships with a Target Company or intends to stop, decrease
or limit materially its products or services to any Target Company or its usage
or purchase of the products or services of any Target Company, (iii) to the
Company’s Knowledge, no Top Supplier or Top Customer intends to refuse to pay
any amount due to any Target Company or seek to exercise any remedy against any
Target Company, (iv) no Target Company has within the past two (2) years been
engaged in any material dispute with any Top Supplier or Top Customer, and (v)
to the Company’s Knowledge, the consummation of the transactions contemplated in
this Agreement and the other Ancillary Documents will not affect the
relationship of any Target Company with any Top Supplier or Top Customer.

            4.24      Books and Records. All of the financial books and records
of the Target Companies are complete and accurate in all material respects and
have been maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

            4.25      Accounts Receivable. All accounts, notes and other
receivables, whether or not accrued, and whether or not billed, of the Target
Companies (the “Accounts Receivable”) arose from sales actually made or services
actually performed and represent valid obligations to a Target Company. None of
the Accounts Receivable are, to the Knowledge of the Company, subject to any
right of recourse, defense, deduction, return of goods, counterclaim, offset, or
set off on the part of the obligor in excess of any amounts reserved therefor on
the Company Financials. All of the Accounts Receivable are, to the Knowledge of
the Company, fully collectible according to their terms in amounts not less than
the aggregate amounts thereof carried on the books of the Target Companies (net
of reserves) within ninety (90) days.

            4.26      Certain Business Practices.

                          (a)        No Target Company, nor any of their
respective Representatives acting on their behalf, has (i) used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees, to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of 1977
or (iii) made any other unlawful payment. No Target Company, nor any of their
respective Representatives acting on their behalf has directly or indirectly,
given or agreed to give any gift or similar benefit in any material amount to
any customer, supplier, governmental employee or other Person who is or may be
in a position to help or hinder any Target Company or assist any Target Company
in connection with any actual or proposed transaction.

22

--------------------------------------------------------------------------------

                          (b)        The operations of each Target Company are
and have been conducted at all times in compliance with laundering statutes in
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority, and no Action involving a Target Company
with respect to the any of the foregoing is pending or, to the Knowledge of the
Company, threatened.

                          (c)        No Target Company or any of their
respective directors or officers, or, to the Knowledge of the Company, any other
Representative acting on behalf of a Target Company is currently identified on
the specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by OFAC, and no Target
Company has, directly or indirectly, used any funds, or loaned, contributed or
otherwise made available such funds to any Subsidiary, joint venture partner or
other Person, in connection with any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to, or otherwise in
violation of, any U.S. sanctions administered by OFAC in the last five (5)
fiscal years.

            4.27      Investment Company Act. No Target Company is an
“investment company” or a Person directly or indirectly “controlled” by or
acting on behalf of an “investment company”, in each case within the meaning of
the Investment Company Act of 1940, as amended.

            4.28      Finders and Investment Bankers. No Target Company has
incurred or will incur any Liability for any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated hereby.

            4.29      Independent Investigation. The Company has conducted its
own independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Purchaser, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Purchaser for such purpose. The Company acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

            4.30      Information Supplied. None of the information supplied or
to be supplied by the Company expressly for inclusion or incorporation by
reference: (a) in any Current Report on Form 8-K, and any exhibits thereto or
any other report, form, registration or other filing made with any Governmental
Authority with respect to the transactions contemplated by this Agreement or any
Ancillary Documents; (b) in the Proxy Documents; or (c) in the mailings or other
distributions to the Purchaser’s shareholders and/or prospective investors with
respect to the consummation of the transactions contemplated by this Agreement
or in any amendment to any of documents identified in (a) through (c), will,
when filed, made available, mailed or distributed, as the case may be, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by the Company
expressly for inclusion or incorporation by reference in any of the Signing
Press Release, the Signing Filing, the Closing Filing and the Closing Press
Release will, when filed or distributed, as applicable, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. Notwithstanding the
foregoing, the Company makes no representation, warranty or covenant with
respect to any information supplied by or on behalf of the Purchaser or its
Affiliates.

23

--------------------------------------------------------------------------------

            4.31      Disclosure. No representations or warranties by the
Company in this Agreement (including the disclosure schedules hereto) or the
Ancillary Documents, (a) contains or will contain any untrue statement of a
material fact, or (b) omits or will omit to state, when read in conjunction with
all of the information contained in this Agreement, the disclosure schedules
hereto and the Ancillary Documents, any fact necessary to make the statements or
facts contained therein not materially misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


            Except as set forth in the Company Disclosure Schedules or in the
schedules delivered by the Sellers to the Purchaser on the date hereof, the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, the Sellers hereby jointly and severally
represent and warrant to the Purchaser as follows:

            5.1        Due Organization and Good Standing. Each Seller, if not
an individual person, is an entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its formation and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted.

            5.2        Authorization; Binding Agreement. Each Seller has all
requisite power, authority and legal right and capacity to execute and deliver
this Agreement and each Ancillary Document to which it is a party, to perform
such Seller’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and each
Ancillary Document to which a Seller is or is required to be a party shall be
when delivered, duly and validly executed and delivered by such Seller and
assuming the due authorization, execution and delivery of this Agreement and any
such Ancillary Document by the other parties hereto and thereto, constitutes, or
when delivered shall constitute, the legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
the Enforceability Exceptions.

            5.3        Ownership. Sellers own good, valid and marketable title
to the Purchased Shares, free and clear of any and all Liens, with each Seller
owning the Purchased Shares set forth on Annex I. There are no proxies, voting
rights, shareholders’ agreements or other agreements or understandings, to which
a Seller is a party or by which a Seller is bound, with respect to the voting or
transfer of any of such Seller’s Purchased Shares other than this Agreement.
Upon delivery of the Purchased Shares to the Purchaser on the Closing Date in
accordance with this Agreement, the entire legal and beneficial interest in the
Purchased Shares and good, valid and marketable title to the Purchased Shares,
free and clear of all Liens (other than those imposed by applicable securities
Laws or those incurred by the Purchaser), will pass to the Purchaser.

24

--------------------------------------------------------------------------------

            5.4        Governmental Approvals. No Consent of or with any
Governmental Authority on the part of any Seller is required to be obtained or
made in connection with the execution, delivery or performance by such Seller of
this Agreement or any Ancillary Documents or the consummation by a Seller of the
transactions contemplated hereby or thereby other than such filings as expressly
contemplated by this Agreement.

            5.5        Non-Contravention. The execution and delivery by each
Seller of this Agreement and each Ancillary Document to which it is a party or
otherwise bound, and the consummation by such Seller of the transactions
contemplated hereby and thereby, and compliance by each Seller with any of the
provisions hereof and thereof, will not (a) conflict with or violate any
provision of any Seller’s Organizational Documents, if any, (b) subject to
obtaining the Consents from Governmental Authorities referred to in Section 5.4
hereof, and any condition precedent to such Consent or waiver having been
satisfied, conflict with or violate any Law, Order or Consent applicable to any
Seller or any of its properties or assets or (c) (i) violate, conflict with or
result in a breach of, (ii) constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by any Seller under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of any Seller under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any Contract to which a Seller is a party or a Seller or its
properties or assets are otherwise bound, except for any deviations from any of
the foregoing clauses (a), (b) or (c) that has not had and would not reasonably
be expected to have a Material Adverse Effect on any Seller.

            5.6        No Litigation. There is no Action pending or, to the
Knowledge of such Seller, threatened, nor any Order is outstanding, against or
involving any Seller or any of its officers, directors, managers, shareholders,
properties, assets or businesses, whether at law or in equity, before or by any
Governmental Authority, which would reasonably be expected to adversely affect
the ability of such Seller to consummate the transactions contemplated by, and
discharge its obligations under, this Agreement and the Ancillary Documents to
which such Seller is a party.

            5.7        Investment Representations. Each Seller: (a) is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
under the Securities Act; (b) is acquiring its portion of the Exchange Shares
for itself for investment purposes only, and not with a view towards any resale
or distribution of such Exchange Shares; (c) has been advised and understands
that the Exchange Shares (i) are being issued in reliance upon one or more
exemptions from the registration requirements of the Securities Act and any
applicable state securities Laws, (ii) have not been and shall not be registered
under the Securities Act or any applicable state securities Laws and, therefore,
must be held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available and (iii) are subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (d) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (e) acknowledges that the Purchaser is
under no obligation hereunder to register the Exchange Shares under the
Securities Act. No Seller has any Contract with any Person to sell, transfer, or
grant participations to such Person, or to any third Person, with respect to the
Exchange Shares. By reason of such Seller’s business or financial experience, or
by reason of the business or financial experience of such Seller’s “purchaser
representatives” (as that term is defined in Rule 501(h) under the Securities
Act), each Seller is capable of evaluating the risks and merits of an investment
in the Purchaser and of protecting its interests in connection with this
investment. Each Seller has carefully read and understands all materials
provided by or on behalf of the Purchaser or its Representatives to such Seller
or such Seller’s Representatives pertaining to an investment in the Purchaser
and has consulted, as such Seller has deemed advisable, with its own attorneys,
accountants or investment advisors with respect to the investment contemplated
hereby and its suitability for such Seller. Each Seller acknowledges that the
Exchange Shares are subject to dilution for events not under the control of such
Seller. Each Seller has completed its independent inquiry and has relied fully
upon the advice of its own legal counsel, accountant, financial and other
Representatives in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for such Seller and
its particular circumstances, and, except as set forth herein, has not relied
upon any representations or advice by the Purchaser or its Representatives. Each
Seller acknowledges and agrees that such Seller has not been guaranteed or
represented to by any Person, (i) any specific amount or the event of the
distribution of any cash, property or other interest in the Purchaser or (ii)
the profitability or value of the Exchange Shares in any manner whatsoever. Each
Seller: (A) has been represented by independent counsel (or has had the
opportunity to consult with independent counsel and has declined to do so); (B)
has had the full right and opportunity to consult with such Seller’s attorneys
and other advisors and has availed itself of this right and opportunity; (C) has
carefully read and fully understands this Agreement in its entirety and has had
it fully explained to it or him by such counsel; (D) is fully aware of the
contents hereof and the meaning, intent and legal effect thereof; and (E) is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress or undue influence.

25

--------------------------------------------------------------------------------

            5.8        Finders and Investment Bankers. No Seller, nor any of
their respective Representatives on their behalf, has employed any broker,
finder or investment banker or incurred any liability for any brokerage fees,
commissions, finders’ fees or similar fees in connection with the transactions
contemplated by this Agreement.

            5.9        Independent Investigation. Each Seller has conducted its
own independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Purchaser, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Purchaser for such purpose. Each Seller acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

            5.10      Information Supplied. None of the information supplied or
to be supplied by any Seller expressly for inclusion or incorporation by
reference: (a) in any Current Report on Form 8-K, and any exhibits thereto or
any other report, form, registration or other filing made with any Governmental
Authority with respect to the transactions contemplated by this Agreement or any
Ancillary Documents; (b) in the Proxy Documents; or (c) in the mailings or other
distributions to the Purchaser’s shareholders and/or prospective investors with
respect to the consummation of the transactions contemplated by this Agreement
or in any amendment to any of documents identified in (a) through (c), will,
when filed, made available, mailed or distributed, as the case may be, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by any Seller
expressly for inclusion or incorporation by reference in any of the Signing
Press Release, the Signing Filing, the Closing Filing and the Closing Press
Release will, when filed or distributed, as applicable, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. Notwithstanding the
foregoing, no Seller makes any representation, warranty or covenant with respect
to any information supplied by or on behalf of the Purchaser or its Affiliates.

26

--------------------------------------------------------------------------------

            5.11      Disclosure. No representations or warranties by any Seller
in this Agreement (including the disclosure schedules hereto) or the Ancillary
Documents, (a) contains or will contain any untrue statement of a material fact,
or (b) omits or will omit to state, when read in conjunction with all of the
information contained in this Agreement, the disclosure schedules hereto and the
Ancillary Documents, any fact necessary to make the statements or facts
contained therein not materially misleading.

ARTICLE VI
COVENANTS


            6.1        Access and Information.

                          (a)        The Company shall give, and shall direct
its Representatives to give, the Purchaser and its Representatives, at
reasonable times during normal business hours and upon reasonable intervals and
notice, access to all offices and other facilities and to all employees,
properties, Contracts, agreements, commitments, books and records, financial and
operating data and other information (including Tax Returns, internal working
papers, client files, client Contracts and director service agreements), of or
pertaining to the Target Companies, as the Purchaser or its Representatives may
reasonably request regarding the Target Companies and their respective
businesses, assets, Liabilities, financial condition, prospects, operations,
management, employees and other aspects (including unaudited quarterly financial
statements, including a consolidated quarterly balance sheet and income
statement, a copy of each material report, schedule and other document filed
with or received by a Governmental Authority pursuant to the requirements of
applicable securities Laws, and independent public accountants’ work papers
(subject to the consent or any other conditions required by such accountants, if
any)) and instruct each of the Company’s Representatives to cooperate with the
Purchaser and its Representatives in their investigation; provided, however,
that the Purchaser and its Representatives shall conduct any such activities in
such a manner as not to unreasonably interfere with the business or operations
of the Target Companies.

                          (b)        The Purchaser shall give, and shall direct
its Representatives to give, the Company and its Representatives, at reasonable
times during normal business hours and upon reasonable intervals and notice,
access to all offices and other facilities and to all employees, properties,
Contracts, agreements, commitments, books and records, financial and operating
data and other information (including Tax Returns, internal working papers,
client files, client Contracts and director service agreements), of or
pertaining to the Purchaser or its Subsidiaries, as the Company or its
Representatives may reasonably request regarding the Purchaser, its Subsidiaries
and their respective businesses, assets, Liabilities, financial condition,
prospects, operations, management, employees and other aspects (including
unaudited quarterly financial statements, including a consolidated quarterly
balance sheet and income statement, a copy of each material report, schedule and
other document filed with or received by a Governmental Authority pursuant to
the requirements of applicable securities Laws, and independent public
accountants’ work papers (subject to the consent or any other conditions
required by such accountants, if any)) and instruct each of the Purchaser’s
Representatives to cooperate with the Company and its Representatives in their
investigation; provided, however, that the Company and its Representatives shall
conduct any such activities in such a manner as not to unreasonably interfere
with the business or operations of the Purchaser or any of its Subsidiaries.

27

--------------------------------------------------------------------------------

            6.2        Conduct of Business of the Company.

                          (a)        Unless the Purchaser shall otherwise
consent in writing (such consent not to be unreasonably withheld, conditioned or
delayed), during the period from the date of this Agreement and continuing until
the earlier of the termination of this Agreement in accordance with Section 9.1
or the Closing (the “Interim Period”), except as expressly contemplated by this
Agreement the Company shall, and shall cause the Target Companies to, (i)
conduct their respective businesses, in all material respects, in the ordinary
course of business consistent with past practice, (ii) comply with all Laws
applicable to the Target Companies and their respective businesses, assets and
employees, and (iii) take all reasonable measures necessary or appropriate to
preserve intact, in all material respects, their respective business
organizations, to keep available the services of their respective managers,
directors, officers, employees and consultants, to maintain, in all material
respects, their existing relationships with all Top Customers and Top Suppliers,
and to preserve the possession, control and condition of their respective
material assets, all as consistent with past practice.

                          (b)        Without limiting the generality of Section
6.2(a) and except as contemplated by the terms of this Agreement, during the
Interim Period, without the prior written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall not,
and shall cause the Target Companies to not:

                                        (i)        amend, waive or otherwise
change, in any respect, its Organizational Documents;

                                        (ii)        authorize for issuance,
issue, grant, sell, pledge, dispose of or propose to issue, grant, sell, pledge
or dispose of any of its equity securities or any options, warrants,
commitments, subscriptions or rights of any kind to acquire or sell any of its
equity securities, or other securities, including any securities convertible
into or exchangeable for any of its shares or other equity securities or
securities of any class and any other equity-based awards, or engage in any
hedging transaction with a third Person with respect to such securities;

                                        (iii)        split, combine,
recapitalize or reclassify any of its shares or other equity interests or issue
any other securities in respect thereof or pay or set aside any dividend or
other distribution (whether in cash, equity or property or any combination
thereof) in respect of its equity interests, or directly or indirectly redeem,
purchase or otherwise acquire or offer to acquire any of its securities;

                                        (iv)        incur, create, assume,
prepay or otherwise become liable for any Indebtedness (directly, contingently
or otherwise), outside the ordinary course of business, in excess of $100,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

                                        (v)        increase the wages, salaries
or compensation of its employees other than in the ordinary course of business,
consistent with past practice, and in any event not in the aggregate by more
than five percent (5%), or make or commit to make any bonus payment (whether in
cash, property or securities) to any employee, or materially increase other
benefits of employees generally, or enter into, establish, materially amend or
terminate any Company Benefit Plan with, for or in respect of any current
consultant, officer, manager director or employee, in each case other than as
required by applicable Law, pursuant to the terms of any Company Benefit Plans
or in the ordinary course of business consistent with past practice;

28

--------------------------------------------------------------------------------

                                        (vi)        make or rescind any material
election relating to Taxes, settle any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
file any amended Tax Return or claim for refund, or make any material change in
its accounting or Tax policies or procedures, in each case except as required by
applicable Law or in compliance with GAAP;

                                        (vii)        transfer or license to any
Person or otherwise extend, materially amend or modify, permit to lapse or fail
to preserve any of the Company Registered IP, Company Licensed IP or other
Company IP, or disclose to any Person who has not entered into a confidentiality
agreement any Trade Secrets;

                                        (viii)    terminate, or waive or assign
any material right under, any Company Material Contract outside of the ordinary
course of business or enter into any Contract (A) involving amounts reasonably
expected to exceed $100,000 per year or $250,000 in the aggregate, (B) that
would be a Company Material Contract or (C) with a term longer than one year
that cannot be terminated without payment of a material penalty and upon notice
of sixty (60) days or less;

                                        (ix)        fail to maintain its books,
accounts and records in all material respects in the ordinary course of business
consistent with past practice;

                                        (x)        establish any Subsidiary or
enter into any new line of business;

                                        (xi)        fail to use commercially
reasonable efforts to keep in force insurance policies or replacement or revised
policies providing insurance coverage with respect to its assets, operations and
activities in such amount and scope of coverage as are currently in effect;

                                        (xii)      revalue any of its material
assets or make any change in accounting methods, principles or practices, except
to the extent required to comply with GAAP and after consulting with the
Company’s outside auditors;

                                        (xiii)     waive, release, assign,
settle or compromise any claim, action or proceeding (including any suit,
action, claim, proceeding or investigation relating to this Agreement or the
transactions contemplated hereby), other than waivers, releases, assignments,
settlements or compromises that involve only the payment of monetary damages
(and not the imposition of equitable relief on, or the admission of wrongdoing
by, the Company or its Affiliates) not in excess of $100,000 (individually or in
the aggregate), or otherwise pay, discharge or satisfy any Actions, Liabilities
or obligations, unless such amount has been reserved in the Company Financials;

                                        (xiv)      close or materially reduce
its activities, or effect any layoff or other personnel reduction or change, at
any of its facilities;

                                        (xv)      acquire, including by merger,
consolidation, acquisition of stock or assets, or any other form of business
combination, any corporation, partnership, limited liability company, other
business organization or any division thereof, or any material amount of assets
outside the ordinary course of business consistent with past practice;

                                        (xvi)     make capital expenditures in
excess of $100,000 (individually for any project (or set of related projects) or
$250,000 in the aggregate);

                                        (xvii)    adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;

29

--------------------------------------------------------------------------------

                                        (xviii)      voluntarily incur any
Liability or obligation (whether absolute, accrued, contingent or otherwise) in
excess of $100,000 individually or $250,000 in the aggregate other than pursuant
to the terms of a Company Material Contract or Company Benefit Plan;

                                        (xix)       sell, lease, license,
transfer, exchange or swap, mortgage or otherwise pledge or encumber (including
securitizations), or otherwise dispose of any material portion of its
properties, assets or rights;

                                        (xx)        enter into any agreement,
understanding or arrangement with respect to the voting of equity securities of
the Company;

                                        (xxi)        take any action that would
reasonably be expected to significantly delay or impair the obtaining of any
consents or approvals of any Governmental Authority to be obtained in connection
with this Agreement;

                                        (xxii)      enter into, amend, waive or
terminate (other than terminations in accordance with their terms) any
transaction with any Related Person (other than compensation and benefits and
advancement of expenses, in each case, provided in the ordinary course of
business consistent with past practice); or

                                        (xxiii)      authorize or agree to do
any of the foregoing actions.

            6.3        Conduct of Business of the Purchaser.

                          (a)        Except as contemplated by the terms of this
Agreement (including the transaction contemplated by Section 6.20 hereof) during
the Interim Period, without the prior written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed), the Purchaser
shall not:

                                        (i)        amend, waive or otherwise
change, in any respect, its Organizational Documents;

                                        (ii)        except as contemplated
herein, authorize for issuance, issue, grant, sell, pledge, dispose of or
propose to issue, grant, sell, pledge or dispose of any of its equity securities
or any options, warrants, commitments, subscriptions or rights of any kind to
acquire or sell any of its equity securities, or other securities, including any
securities convertible into or exchangeable for any of its equity securities or
other security interests of any class and any other equity-based awards, or
engage in any hedging transaction with a third Person with respect to such
securities;

                                        (iii)        split, combine,
recapitalize or reclassify any of its shares or other equity interests or issue
any other securities in respect thereof or pay or set aside any dividend or
other distribution (whether in cash, equity or property or any combination
thereof) in respect of its shares or other equity interests, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

                                        (iv)        incur, create, assume,
prepay or otherwise become liable for any Indebtedness (directly, contingently
or otherwise) in excess of $100,000 (individually or in the aggregate), make a
loan or advance to or investment in any third party, or guarantee or endorse any
Indebtedness, Liability or obligation of any Person;

                                        (v)        make or rescind any material
election relating to Taxes, settle any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
file any amended Tax Return or claim for refund, or make any material change in
its accounting or Tax policies or procedures, in each case except as required by
applicable Law or in compliance with GAAP;

30

--------------------------------------------------------------------------------

                                        (vi)        terminate, waive or assign
any material right under any material agreement to which it is a party;

                                        (vii)        fail to maintain its books,
accounts and records in all material respects in the ordinary course of business
consistent with past practice;

                                        (viii)        establish any Subsidiary
or enter into any new line of business;

                                        (ix)        fail to use commercially
reasonable efforts to keep in force insurance policies or replacement or revised
policies providing insurance coverage with respect to its assets, operations and
activities in such amount and scope of coverage as are currently in effect;

                                        (x)        revalue any of its material
assets or make any change in accounting methods, principles or practices, except
to the extent required to comply with GAAP and after consulting the Purchaser’s
outside auditors;

                                        (xi)        waive, release, assign,
settle or compromise any claim, action or proceeding (including any suit,
action, claim, proceeding or investigation relating to this Agreement or the
transactions contemplated hereby), other than waivers, releases, assignments,
settlements or compromises that involve only the payment of monetary damages
(and not the imposition of equitable relief on, or the admission of wrongdoing
by, the Purchaser) not in excess of $100,000 (individually or in the aggregate),
or otherwise pay, discharge or satisfy any Actions, Liabilities or obligations,
unless such amount has been reserved in the Purchaser Financials;

                                        (xii)        acquire, including by
merger, consolidation, acquisition of stock or assets, or any other form of
business combination, any corporation, partnership, limited liability company,
other business organization or any division thereof, or any material amount of
assets outside the ordinary course of business;

                                        (xiii)        make capital expenditures
in excess of $100,000 individually for any project (or set of related projects)
or $250,000 in the aggregate; (xiv) adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other reorganization;

                                        (xv)        voluntarily incur any
Liability or obligation (whether absolute, accrued, contingent or otherwise) in
excess of $100,000 individually or $250,000 in the aggregate other than pursuant
to the terms of a material Contract in existence as of the date of this
Agreement or entered into in the ordinary course of business or in accordance
with the terms of this Section 6.3 during the Interim Period;

                                        (xvi)        sell, lease, license,
transfer, exchange or swap, mortgage or otherwise pledge or encumber (including
securitizations), or otherwise dispose of any material portion of its
properties, assets or rights;

                                        (xvii)        enter into any agreement,
understanding or arrangement with respect to the voting of the Purchaser Shares;

31

--------------------------------------------------------------------------------

                                        (xviii)    take any action that would
reasonably be expected to significantly delay or impair the obtaining of any
consents or approvals of any Governmental Authority to be obtained in connection
with this Agreement; or

                                        (xix)        authorize or agree to do
any of the foregoing actions.

            6.4        Annual and Interim Financial Statements. From the date
hereof through the Closing Date, within thirty (30) calendar days following the
end of each three-month quarterly period and each fiscal year, the Company shall
deliver to the Purchaser an unaudited consolidated income statement and an
unaudited consolidated balance sheet for the period from the Interim Balance
Sheet Date through the end of such quarterly period or fiscal year and the
applicable comparative period in the preceding fiscal year, in each case
accompanied by a certificate of the Chief Financial Officer of the Company to
the effect that all such financial statements fairly present the consolidated
financial position and results of operations of the Target Companies as of the
date or for the periods indicated, in accordance with GAAP, subject to year-end
audit adjustments and excluding footnotes. From the date hereof through the
Closing Date, the Company will also promptly deliver to the Purchaser copies of
any audited consolidated financial statements of the Company and its
Subsidiaries that the Company’s certified public accountants may issue.

            6.5        Purchaser Public Filings. During the Interim Period, the
Purchaser will keep current and timely file all of its public filings with the
SEC and otherwise comply in all material respects with applicable securities
Laws and shall use its commercially reasonable efforts to maintain the listing
of the Purchaser Shares on NYSE.

            6.6        No Solicitation.

                          (a)        For purposes of this Agreement, (i) an
“Acquisition Proposal” means any inquiry, proposal or offer, or any indication
of interest in making an offer or proposal, from any Person or group at any time
relating to an Alternative Transaction, and (ii) an “Alternative Transaction”
means with respect to (A) the Company, the Sellers and their respective
Affiliates and (B) the Purchaser and its Affiliates, a transaction (other than
the transactions contemplated by this Agreement) concerning the sale of (x) all
or any material part of the business or assets of any Target Companies or the
Purchaser or (y) any of the shares or other equity interests or profits of any
Target Companies or the Purchaser, in any case, whether such transaction takes
the form of a sale of shares or other equity, assets, merger, consolidation,
issuance of debt securities, management Contract, joint venture or partnership,
or otherwise.

                          (b)        During the Interim Period, in order to
induce the other Parties to continue to commit to expend management time and
financial resources in furtherance of the transactions contemplated hereby, each
Party shall not, and shall cause its Representatives to not, without the prior
written consent of the Company and the Purchaser, directly or indirectly, (i)
solicit, assist, initiate or facilitate the making, submission or announcement
of, or intentionally encourage, any Acquisition Proposal, (ii) furnish any
non-public information regarding such Party or its Affiliates (or, with respect
to any Seller, any Target Company) or their respective businesses, operations,
assets, Liabilities, financial condition, prospects or employees to any Person
or group (other than a Party to this Agreement or their respective
Representatives) in connection with or in response to an Acquisition Proposal,
(iii) engage or participate in discussions or negotiations with any Person or
group with respect to, or that could be expected to lead to, an Acquisition
Proposal, (iv) approve, endorse or recommend, or publicly propose to approve,
endorse or recommend, any Acquisition Proposal, (v) negotiate or enter into any
letter of intent, agreement in principle, acquisition agreement or other similar
agreement related to any Acquisition Proposal, or (vi) release any third Person
from, or waive any provision of, any confidentiality agreement to which such
Party is a party.

32

--------------------------------------------------------------------------------

                          (c)        Each Party shall notify the others as
promptly as practicable (and in any event within 48 hours) orally and in writing
of the receipt by such Party or any of its Representatives of (i) any bona fide
inquiries, proposals or offers, requests for information or requests for
discussions or negotiations regarding or constituting any Acquisition Proposal
or any bona fide inquiries, proposals or offers, requests for information or
requests for discussions or negotiations that could be expected to result in an
Acquisition Proposal, and (ii) any request for non-public information relating
to such Party or its Affiliates (or any Target Company), specifying in each
case, the material terms and conditions thereof (including a copy thereof if in
writing or a written summary thereof if oral) and the identity of the party
making such inquiry, proposal, offer or request for information. Each Party
shall keep the others promptly informed of the status of any such inquiries,
proposals, offers or requests for information. During the Interim Period, each
Party shall, and shall cause its Representatives to, immediately cease and cause
to be terminated any solicitations, discussions or negotiations with any Person
with respect to any Acquisition Proposal and shall, and shall direct its
Representatives to, cease and terminate any such solicitations, discussions or
negotiations.

            6.7        No Trading. The Company and the Sellers acknowledge and
agree that each is aware, and that the Company’s Affiliates are aware (and each
of their respective Representatives is aware or, upon receipt of any material
nonpublic information of the Purchaser, will be advised) of the restrictions
imposed by the Federal Securities Laws and other applicable foreign and domestic
Laws on a Person possessing material nonpublic information about a publicly
traded company. Each of the Company and the Sellers hereby agree that, while any
of them are in possession of such material nonpublic information, it shall not
purchase or sell any securities of the Purchaser (other than acquire the
Exchange Shares in accordance with Article I), communicate such information to
any third party, take any other action with respect to the Purchaser in
violation of such Laws, or cause or encourage any third party to do any of the
foregoing.

            6.8        Notification of Certain Matters. During the Interim
Period, each of the Parties shall give prompt notice to the other Parties if
such Party or its Affiliates (or, with respect to the Company, any Seller): (a)
fails to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it or its Affiliates (or, with respect to the
Company, any Seller) hereunder in any material respect; (b) receives any notice
or other communication in writing from any third party (including any
Governmental Authority) alleging (i) that the Consent of such third party is or
may be required in connection with the transactions contemplated by this
Agreement or (ii) any non-compliance with any Law by such Party or its
Affiliates (or, with respect to the Company, any Seller); (c) receives any
notice or other communication from any Governmental Authority in connection with
the transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions set forth in Article VIII to not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company,
any Seller), or any of their respective properties or assets, or, to the
Knowledge of such Party, any officer, director, partner, member or manager, in
his, her or its capacity as such, of such Party or of its Affiliates (or, with
respect to the Company, any Seller) with respect to the consummation of the
transactions contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.

33

--------------------------------------------------------------------------------

            6.9        Efforts.

                          (a)        Subject to the terms and conditions of this
Agreement, each Party shall use its commercially reasonable efforts, and shall
cooperate fully with the other Parties, to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement (including the receipt of all applicable consents
of Governmental Authorities) and to comply as promptly as practicable with all
requirements of Governmental Authorities applicable to the transactions
contemplated by this Agreement.

                          (b)        Prior to the Closing, each Party shall use
its commercially reasonable efforts to obtain any Consents of Governmental
Authorities or other third Persons as may be necessary for the consummation by
such Party or its Affiliates of the transactions contemplated by this Agreement
or required as a result of the execution or performance of, or consummation of
the transactions contemplated by, this Agreement by such Party or its
Affiliates, and the other Parties shall provide reasonable cooperation in
connection with such efforts.

                          (c)        Notwithstanding anything herein to the
contrary, no Party shall be required to agree to any term, condition or
modification with respect to obtaining any Consents in connection with the
transactions contemplated by this Agreement that would result in, or would be
reasonably likely to result in: (i) a Material Adverse Effect to such Party or
its Affiliates, or (ii) such Party having to cease, sell or otherwise dispose of
any material assets or businesses (including the requirement that any such
assets or business be held separate).

            6.10      Further Assurances. The Parties hereto shall further
cooperate with each other and use their respective commercially reasonable
efforts to take or cause to be taken all actions, and do or cause to be done all
things, necessary, proper or advisable on their part under this Agreement and
applicable Laws to consummate the transactions contemplated by this Agreement as
soon as practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

            6.11      The Proxy Statement.

                          (a)        As promptly as practicable after the date
hereof, the Purchaser shall prepare and file with the SEC a proxy statement (as
amended or supplemented from time to time, the “Proxy Statement”) calling a
special meeting of the Purchaser’s shareholders (the “Shareholder Meeting”)
seeking the approval of the Purchaser’s shareholders for the transactions
contemplated by this Agreement and, if applicable the spin-off transaction
contemplated by Section 6.20, in accordance with and as required by the
Purchaser’s Organizational Documents, applicable Law and any applicable rules
and regulations of the SEC and NYSE. In the Proxy Statement, the Purchaser shall
seek (i) adoption and approval of this Agreement and the transactions
contemplated hereby or referred to herein, and, if applicable the spin-off
transaction contemplated by Section 6.20, by the holders of Purchaser Shares in
accordance with the Purchaser’s Organizational Documents, the NRS, and the rules
and regulations of the SEC and NYSE, (ii) if required to be approved by the
Purchaser’s shareholders, adoption and approval of an Amended and Restated
Articles of Incorporation of the Purchaser in form and substance reasonably
acceptable to the Purchaser and the Company (the “Amended Charter”) (which
Amended Charter, if appropriate as determined by the Purchaser, will be adopted
by the Purchaser at the time of the Closing to, among other things, change the
name of the Purchaser effective as of the Closing), (iii) to appoint the members
of the board of directors of the Purchaser, and appoint the members of any
committees thereof, in each case in accordance with Section 6.16 hereof, and
(iv) to obtain any and all other approvals necessary or advisable to effect the
consummation of the transactions contemplated by this Agreement and the
Ancillary Documents and, if applicable the spin-off transaction contemplated by
Section 6.20. In connection with the Proxy Statement, the Purchaser will also
file with the SEC financial and other information about the transactions
contemplated by this Agreement and, if applicable the spin-off transaction
contemplated by Section 6.20, in accordance with applicable proxy solicitation
rules set forth in the Purchaser’s Organizational Documents, the NRS and the
rules and regulations of the SEC and NYSE (such Proxy Statement and the
documents included or referred to therein, together with any supplements,
amendments and/or exhibits thereto, the “Proxy Documents”).

34

--------------------------------------------------------------------------------

                          (b)        Except with respect to the information
provided by or on behalf of the Target Companies or the Sellers for inclusion in
the Proxy Statement and other Proxy Documents, the Purchaser shall ensure that,
when filed, the Proxy Statement and other Proxy Documents will comply in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder. The Purchaser shall cause the Proxy Documents to be
disseminated as promptly as practicable to the Purchaser’s equity holders as and
to the extent such dissemination is required by U.S. federal securities laws and
the rules and regulations of the SEC and NYSE promulgated thereunder or
otherwise (the “Federal Securities Laws”). The Company and the Sellers shall
promptly provide to the Purchaser such information concerning the Sellers, the
Target Companies and their respective businesses, operations, condition
(financial or otherwise), assets, Liabilities, properties, officers, directors
and employees as is either required by Federal Securities Laws or reasonably
requested by the Purchaser for inclusion in the Proxy Documents. Subject to
compliance by the Company and the Sellers with the immediately preceding
sentence with respect to the information provided or to be provided by or on
behalf of them for inclusion in the Proxy Documents, the Purchaser shall cause
the Proxy Documents to comply in all material respects with the Federal
Securities Laws. The Purchaser shall provide copies of the proposed forms of the
Proxy Documents (including any amendments or supplements thereto) to the Company
such that the Company and its Representatives are afforded a reasonable amount
of time prior to the dissemination or filing thereof to review such material and
comment thereon prior to such dissemination or filing, and the Purchaser shall
reasonably consider in good faith any comments of such Persons. The Purchaser
and the Company and their respective Representatives shall respond promptly to
any comments of the SEC or its staff with respect to the Proxy Documents and
promptly correct any information provided by it for use in the Proxy Documents
if and to the extent that such information shall have become false or misleading
in any material respect or as otherwise required by the Federal Securities Laws.
The Purchaser shall amend or supplement the Proxy Documents and cause the Proxy
Documents, as so amended or supplemented, to be filed with the SEC and to be
disseminated to the holders of Purchaser Shares, in each case as and to the
extent required by the Federal Securities Laws and subject to the terms and
conditions of this Agreement and the Purchaser Organizational Documents and, if
applicable the spin-off transaction contemplated by Section 6.20. The Purchaser
shall provide the Company and its Representatives with copies of any written
comments, and shall inform them of any material oral comments, that the
Purchaser or any of its Representatives receive from the SEC or its staff with
respect to the Proxy Documents promptly after the receipt of such comments and
shall give the Company a reasonable opportunity under the circumstances to
review and comment on any proposed written or material oral responses to such
comments. The Purchaser shall use its reasonable commercial efforts to cause the
Proxy Statement to “clear” comments from the SEC and its staff and to permit the
Company and its Representatives to participate with the Purchaser or its
Representatives in any discussions or meetings with the SEC and its staff. The
Company and the Sellers shall, and shall cause each of the Target Companies to,
make their respective directors, officers and employees, upon reasonable advance
notice, available to the Purchaser and its Representatives in connection with
the drafting of the public filings with respect to the transactions contemplated
by this Agreement, including the Proxy Documents, and responding in a timely
manner to comments from the SEC. The Purchaser shall call the Shareholder
Meeting as promptly as reasonably practicable after the Proxy Statement has
“cleared” comments from the SEC.

35

--------------------------------------------------------------------------------

                          (c)        If at any time prior to the Closing, any
information relating to the Purchaser, on the one hand, or the Target Companies
or the Sellers, on the other hand, or any of their respective Affiliates,
businesses, operations, condition (financial or otherwise), assets, Liabilities,
properties, officers, directors or employees, should be discovered by the
Purchaser, on the one hand, or the Target Companies or the Sellers, on the other
hand, that should be set forth in an amendment or supplement to the Proxy
Documents, so that such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the Party which discovers such information shall promptly notify
each other Parties and an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC and, to the extent required by
law, disseminated to the Purchaser’s shareholders.

            6.12      Public Announcements.

                          (a)        The Parties agree that no public release,
filing or announcement concerning this Agreement or the Ancillary Documents or
the transactions contemplated hereby or thereby shall be issued by any Party or
any of their Affiliates without the prior written consent of the Purchaser and
the Company (which consent shall not be unreasonably withheld, conditioned or
delayed), except as such release or announcement may be required by applicable
Law or the rules or regulations of any securities exchange, in which case the
applicable Party shall use commercially reasonable efforts to allow the other
Parties reasonable time to comment on, and arrange for any required filing with
respect to, such release or announcement in advance of such issuance.

                          (b)        The Parties shall mutually agree upon and,
as promptly as practicable after the execution of this Agreement (but in any
event within four (4) Business Days thereafter), issue a press release
announcing the execution of this Agreement (the “Signing Press Release”).
Promptly after the issuance of the Signing Press Release, the Purchaser shall
file a Current Report on Form 8-K (the “Signing Filing”) with the Signing Press
Release and a description of this Agreement as required by Federal Securities
Laws, which the Company shall review, comment upon and approve (which approval
shall not be unreasonably withheld, conditioned or delayed) prior to filing
(with the Company reviewing, commenting upon and approving such Signing Filing
in any event no later than the second (2nd) Business Day after the execution of
this Agreement). The Parties shall mutually agree upon and, as promptly as
practicable after the Closing (but in any event within four (4) Business Days
thereafter), issue a press release announcing the consummation of the
transactions contemplated by this Agreement (the “Closing Press Release”).
Promptly after the issuance of the Closing Press Release, the Purchaser shall
file a Current Report on Form 8-K (the “Closing Filing”) with the Closing Press
Release and a description of the Closing as required by Federal Securities Laws
which the Sellers shall review, comment upon and approve (which approval shall
not be unreasonably withheld, conditioned or delayed) prior to filing (with the
Sellers reviewing, commenting upon and approving such Closing Filing in any
event no later than the second (2nd) Business Day after the Closing). In
connection with the preparation of the Signing Press Release, the Signing
Filing, the Closing Filing, the Closing Press Release, or any other report,
statement, filing notice or application made by or on behalf of a Party to any
Governmental Authority or other third party in connection with the transactions
contemplated hereby, each Party shall, upon request by any other Party, furnish
the Parties with all information concerning themselves, their respective
directors, officers and equity holders, and such other matters as may be
reasonably necessary or advisable in connection with the transactions
contemplated hereby, or any other report, statement, filing, notice or
application made by or on behalf of a Party to any third party and/ or any
Governmental Authority in connection with the transactions contemplated hereby.

            6.13      Confidential Information.

36

--------------------------------------------------------------------------------

                          (a)        The Company (prior to the Closing) and the
Sellers hereby agree that they shall, and shall cause their respective
Representatives to: (i) treat and hold in strict confidence any Purchaser
Confidential Information, and will not use it for any purpose (except in
connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Documents, performing their obligations hereunder or
thereunder, enforcing their rights hereunder or thereunder, or in furtherance of
their authorized duties on behalf of the Purchaser or its Subsidiaries), nor
directly or indirectly disclose, distribute, publish, disseminate or otherwise
make available to any third party any of the Purchaser Confidential Information
without the Purchaser’s prior written consent; and (ii) in the event that the
Company (prior to the Closing), any Seller or any of the respective
Representatives becomes legally compelled to disclose any Purchaser Confidential
Information, (A) provide the Purchaser with prompt written notice of such
requirement so that the Purchaser or an Affiliate thereof may seek a protective
order or other remedy or waive compliance with this Section 6.13(a), and (B) in
the event that such protective order or other remedy is not obtained, or the
Purchaser waives compliance with this Section 6.13(a), furnish only that portion
of such Purchaser Confidential Information which is legally required to be
provided as advised in writing by outside counsel and to exercise its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded such Purchaser Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Company and the Sellers shall, and shall cause their respective
Representatives to, promptly deliver to the Purchaser any and all copies (in
whatever form or medium) of Purchaser Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon.

                          (b)        The Purchaser hereby agrees that during the
Interim Period and, in the event this Agreement is terminated in accordance with
Article IX, for a period of two (2) years after such termination, it shall, and
shall cause its Representatives to: (i) treat and hold in strict confidence any
Company Confidential Information, and will not use for any purpose (except in
connection with the consummation of the transactions contemplated by this
Agreement or the Ancillary Documents, performing its obligations hereunder or
thereunder or enforcing its rights hereunder or thereunder), nor directly or
indirectly disclose, distribute, publish, disseminate or otherwise make
available to any third party any of the Company Confidential Information without
the Company’s prior written consent; and (ii) in the event that the Purchaser or
any of its Representatives becomes legally compelled to disclose any Company
Confidential Information, (A) provide the Company with prompt written notice of
such requirement so that the Company, a Seller or an Affiliate of any of them
may seek a protective order or other remedy or waive compliance with this
Section 6.13(b), and (B) in the event that such protective order or other remedy
is not obtained, or the Company waives compliance with this Section 6.13(b),
furnish only that portion of such Company Confidential Information which is
legally required to be provided as advised in writing by outside counsel and to
exercise its commercially reasonable efforts to obtain assurances that
confidential treatment will be accorded such Company Confidential Information.
In the event that this Agreement is terminated and the transactions contemplated
hereby are not consummated, the Purchaser shall, and shall cause its
Representatives to, promptly deliver to the Company any and all copies (in
whatever form or medium) of Company Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon. Notwithstanding the foregoing, the Purchaser and its
Representatives shall be permitted to disclose any and all Company Confidential
Information to the extent required by the Federal Securities Laws.

            6.14      Litigation Support. Following the Closing, in the event
that and for so long as any Party is actively contesting or defending against
any third party or Governmental Authority Action in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction that existing
on or prior to the Closing Date involving the Purchaser or any Target Company,
each of the other Parties will (i) reasonably cooperate with the contesting or
defending party and its counsel in the contest or defense, (ii) make available
its personnel at reasonable times and upon reasonable notice and (iii) provide
(A) such testimony and (B) access to its non-privileged books and records as may
be reasonably requested in connection with the contest or defense, at the sole
cost and expense of the contesting or defending party.

37

--------------------------------------------------------------------------------

            6.15      Documents and Information. After the Closing Date, the
Purchaser and the Target Companies shall, and shall cause their respective
Subsidiaries to, until the seventh (7th) anniversary of the Closing Date, retain
all books, records and other documents pertaining to the business of the Target
Companies in existence on the Closing Date.

            6.16      Post-Closing Board of Directors and Executive Officers.

                          (a)        The Parties shall take all necessary
action, so that effective as of the Closing, the Purchaser’s board of directors
(the “Post-Closing Purchaser Board”) will consist of seven (7) individuals.
Immediately after the Closing, the Parties shall take all necessary action to
designate and appoint to the Post-Closing Purchaser Board five (5) persons that
are designated by the Company prior to the Closing (the “Seller Directors”), at
least a majority of whom shall be required to qualify as an independent director
under NYSE rules and one (1) of whom shall be the Chairman of the Company
immediately prior to the Closing.

                          (b)        The Parties shall take all action
necessary, including causing the Chief Executive Officer of the Purchaser to
resign, so that the Chief Executive Officer of the Purchaser immediately after
the Closing will be the Chief Executive Officer of the Company immediately prior
to the Closing.

            6.17      Supplemental Disclosure Schedules.

                          (a)        During the Interim Period, each of the
Company, the Sellers and the Purchaser shall have the right, by providing one or
more written supplemental disclosure schedules (“Supplemental Disclosure
Schedules”) to the others, to update its disclosure schedules: (a) to reflect
changes in the ordinary course of business first existing or occurring after the
date of this Agreement, which if existing or occurring on or prior to the date
of this Agreement, would have been required to be set forth on such schedules,
and (b) which updates do not result from any breach of a covenant made by such
disclosing Party or its Affiliates in this Agreement. Other than any updates
permitted by the prior sentence, no Supplemental Disclosure Schedule shall
affect any of the conditions to the Parties’ respective obligations under the
Agreement (including for purposes of determining satisfaction or waiver of the
conditions set forth in Article VIII), or any other remedy available to the
Parties arising from a representation or warranty that was or would be
inaccurate, or a warranty that would be breached, without qualification by the
update.

                          (b)        For the purposes of the Company Disclosure
Schedules and the Purchaser Disclosure Schedules, any information, item or other
disclosure set forth in any part of such disclosure schedules (or, to the extent
applicable, any Supplemental Disclosure Schedule) shall be deemed to have been
set forth in all other applicable parts of such disclosure schedules (or, to the
extent applicable, Supplemental Disclosure Schedules) to the extent that the
applicability of such disclosure to such other parts is reasonably apparent on
the face of such disclosure. Inclusion of information in any disclosure schedule
or Supplemental Disclosure Schedule shall not be construed as an admission by
such party that such information is material to the business, properties,
financial condition or results of operations of, as applicable, the Company, the
Sellers or the Purchaser or their respective Affiliates. Matters reflected in
any disclosure schedule or Supplemental Disclosure Schedule is not necessarily
limited to matters required by this Agreement to be reflected therein and the
inclusion of such matters shall not be deemed an admission that such matters
were required to be reflected in such disclosure schedule or Supplemental
Disclosure Schedule. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature.

38

--------------------------------------------------------------------------------

            6.18      Purchaser Policies. During the Interim Period, the
Purchaser will consult with the Company, and the Purchaser and the Company will
adopt, effective as of the Closing, corporate and operational policies for the
Purchaser, the Company and their respective Subsidiaries, including the Target
Companies, appropriate for a company publicly traded in the United States with
active business and operations in the industries and regions in which the Target
Companies operate and contemplate operating as of the Closing. Such policies
will include a conflicts of interest policy establishing, among other matters,
proper procedures and limitations for related party loans involving the
Purchaser or any of its Subsidiaries, including the Target Companies (the
“Conflicts of Interest Policy”).

            6.19      SOX 404(b) Compliance. From and after the Closing, the
Sellers agree to, and cause the Seller Directors to, engage the Purchaser’s
audit firm to complete an attestation pursuant to Section 404(b) of SOX and Item
308(b) of Regulation S-K of the Purchaser’s internal control over financial
reporting effective no later than December 31, 2017, or such earlier date as is
required by SEC rules or other applicable Law, with such audit firm’s
attestation report to be included in the Purchaser’s applicable annual report,
if required by SEC rules or other applicable Law.

            6.20      Spin-Off Transaction. The Purchaser shall take and cause
to be taken all actions necessary so that, on, or promptly following, the
Closing Date, the Purchaser will sell all of the issued and outstanding shares
and any other equity interests in or of International Lorain Holdings, Inc. or
otherwise dispose of the assets of International Lorain Holdings, Inc. and its
subsidiaries.

ARTICLE VII
SURVIVAL


            7.1        Survival.

                          (a)        All representations and warranties of the
Company and the Sellers contained in this Agreement (including all schedules and
exhibits hereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement) shall survive the Closing through and
until the second (2nd) anniversary of the Closing Date; provided, however, that
(a) the representations and warranties contained in Sections 4.14 (Taxes and
Returns), 4.19 (Benefit Plans), 4.20 (Environmental Matters), 4.30 (Information
Supplied) and 5.10 (Information Supplied) shall survive until sixty (60) days
after the expiration of the applicable statute of limitations, and (b) the
representations and warranties contained in Sections 4.1 (Due Organization and
Good Standing), 4.2 (Authorization; Binding Agreement), 4.3 (Capitalization),
4.4 (Subsidiaries), 4.28 (Finders and Investment Bankers), 4.29 (Independent
Investigation), 5.1 (Due Organization and Good Standing), 5.2 (Authorization;
Binding Agreement), 5.3 (Ownership), 5.8 (Finders and Investment Bankers) and
5.9 (Independent Investigation) will survive indefinitely. Additionally, Fraud
Claims against the Company or the Sellers shall survive indefinitely. If written
notice of a claim for breach of any representation or warranty has been given
before the applicable date when such representation or warranty no longer
survives in accordance with this Section 7.1(a), then the relevant
representations and warranties shall survive as to such claim, until the claim
has been finally resolved. All covenants, obligations and agreements of the
Company and the Sellers contained in this Agreement (including all schedules and
exhibits hereto and all certificates, documents, instruments and undertakings
furnished pursuant to this Agreement) shall survive the Closing and continue
until fully performed in accordance with their terms.

                          (b)        The representations and warranties of the
Purchaser contained in this Agreement or in any certificate or instrument
delivered pursuant to this Agreement shall not survive the Closing, and from and
after the Closing, the Purchaser and its Representatives shall not have any
further obligations, nor shall any claim be asserted or action be brought
against the Purchaser or its Representatives with respect thereto. The covenants
and agreements made by the Purchaser in this Agreement or in any certificate or
instrument delivered pursuant to this Agreement, including any rights arising
out of any breach of such covenants or agreements, shall not survive the
Closing, except for those covenants and agreements contained herein and therein
that by their terms apply or are to be performed in whole or in part after the
Closing.

39

--------------------------------------------------------------------------------

ARTICLE VIII
CLOSING CONDITIONS


            8.1        Conditions to Each Party’s Obligations. The obligations
of each Party to consummate the transactions described herein shall be subject
to the satisfaction or written waiver (where permissible) by the Company and the
Purchaser of the following conditions:

                          (a)        Required Purchaser Shareholder Approval.
The matters described in clauses (i), (ii) and (iii) of Section 6.11(a) that are
submitted to the vote of the shareholders of the Purchaser at the Shareholder
Meeting in accordance with the Proxy Statement shall have been approved by the
requisite vote of the shareholders of the Purchaser at the Shareholder Meeting
in accordance with the Proxy Statement (the “Required Shareholder Vote”).

                          (b)        Requisite Regulatory Approvals. All
Consents required to be obtained from or made with any Governmental Authority in
order to consummate the transactions contemplated by this Agreement, shall have
been obtained or made. The Purchaser shall effect a reverse stock split on, or
prior to, the Closing Date if required by NYSE rules in connection with the
listing of the Purchaser on the NYSE following the Closing.

                          (c)        Requisite Consents. The Consents required
to be obtained from or made with any third Person (other than a Governmental
Authority) in order to consummate the transactions contemplated by this
Agreement as set forth in Schedule 8.1(c) shall have each been obtained or made.

                          (d)        No Law. No Governmental Authority shall
have enacted, issued, promulgated, enforced or entered any Law (whether
temporary, preliminary or permanent) or Order that is then in effect and which
has the effect of making the transactions or agreements contemplated by this
Agreement illegal or which otherwise prevents or prohibits consummation of the
transactions contemplated by this Agreement.

                          (e)        No Litigation. There shall not be any
pending Action brought by a third-party non-Affiliate to enjoin or otherwise
restrict the consummation of the Closing.

                          (f)        Appointment to the Board. The members of
Purchaser’s board of directors shall have been elected or appointed to
Purchaser’s board of directors as of the Closing consistent with the
requirements of Section 6.16.

            8.2        Conditions to Obligations of the Company and the Sellers.
In addition to the conditions specified in Section 8.1, the obligations of the
Company and the Sellers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or written waiver (by the Company) of
the following conditions:

                          (a)        Representations and Warranties. All of the
representations and warranties of the Purchaser set forth in this Agreement and
in any certificate delivered by the Purchaser pursuant hereto shall be true and
correct on and as of the date of this Agreement and on and as of the Closing
Date as if made on the Closing Date, except for (i) those representations and
warranties that address matters only as of a particular date (which
representations and warranties shall have been accurate as of such date), and

40

--------------------------------------------------------------------------------

                                        (ii)        any failures to be true and
correct that do not materially and adversely affect the Purchaser’s ability to
consummate the transactions contemplated hereby.

                          (b)        Agreements and Covenants. The Purchaser
shall have performed in all material respects all of the Purchaser’s obligations
and complied in all material respects with all of the Purchaser’s agreements and
covenants under this Agreement to be performed or complied with by it on or
prior to the Closing Date.

                          (c)        No Material Adverse Effect. No Material
Adverse Effect shall have occurred with respect to the Purchaser (excluding the
Subsidiaries of the Purchaser) since the date of this Agreement.

                          (d)        Closing Deliveries.

                                        (i)        Officer Certificate. The
Purchaser shall have delivered to the Company a certificate, dated the Closing
Date, signed by an executive officer of the Purchaser in such capacity,
certifying as to the satisfaction of the conditions specified in Sections
8.2(a), 8.2(b) and 8.2(c).

                                        (ii)        Secretary Certificate. The
Purchaser shall have delivered to the Company a certificate from its secretary
certifying as to (A) copies of the Purchaser’s Organizational Documents as in
effect as of the Closing Date, (B) the resolutions of the Purchaser’s board of
directors authorizing the execution, delivery and performance of this Agreement
and each of the Ancillary Documents to which it is a party or by which it is
bound, and the consummation of the transactions contemplated hereby and thereby,
(C) evidence of the Required Shareholder Vote and (D) the incumbency of officers
authorized to execute this Agreement or any Ancillary Document to which the
Purchaser is or is required to be a party or otherwise bound.

                                        (iii)        Good Standing. The
Purchaser shall have delivered to the Company a good standing certificate (or
similar documents applicable for such jurisdictions) for the Purchaser certified
as of a date no later than five (5) days prior to the Closing Date from the
proper Governmental Authority of the Purchaser’s jurisdiction of organization.

                          (e)        Effectiveness of Certain Ancillary
Documents.

                                        (i)        Non-Competition Agreements.
The Non-Competition and Non-Solicitation Agreements to be entered into by each
Seller and the other Subject Parties thereto (as defined therein) in favor of
and for the benefit of the Purchaser, the Company and each of the other Covered
Parties (as defined therein) (each, a “Non-Competition Agreement”), the form of
which is attached as Exhibit A hereto, shall be duly executed and delivered and
in full force and effect in accordance with the terms thereof as of the Closing.

                                        (ii)        Lock-Up Agreement. The
Lock-Up Agreement to be entered into by and among the Sellers and the Purchaser
(the “Lock-Up Agreement”), the form of which is attached as Exhibit B hereto,
shall be duly executed and delivered and in full force and effect in accordance
with the terms thereof as of the Closing.

                                        (iii)        Resignations. The Sellers
shall have received written resignations, effective as of the Closing, of
certain of the directors and officers of the Purchaser as requested by the
Sellers prior to the Closing in accordance with Section 6.16.

41

--------------------------------------------------------------------------------

            8.3        Conditions to Obligations of the Purchaser. In addition
to the conditions specified in Section 8.1, the obligations of the Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver (by the Purchaser) of the following conditions:

                          (a)        Representations and Warranties. All of the
representations and warranties of the Company and the Sellers set forth in this
Agreement and in any certificate delivered by the Company or any Seller pursuant
hereto shall be true and correct on and as of the date of this Agreement and on
and as of the Closing Date as if made on the Closing Date, except for (i) those
representations and warranties that address matters only as of a particular date
(which representations and warranties shall have been accurate as of such date),
and (ii) any failures to be true and correct that (without giving effect to any
qualifications or limitations as to materiality or Material Adverse Effect),
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on, or with respect to, any Target
Company or adversely affects the Company’s or Sellers’ ability to consummate the
transactions contemplated hereby.

                          (b)        Agreements and Covenants. The Company and
each Seller shall have performed in all material respects all of such Party’s
obligations and complied in all material respects with all of such Party’s
agreements and covenants under this Agreement to be performed or complied with
by it on or prior to the Closing Date.

                          (c)        No Material Adverse Effect. No Material
Adverse Effect shall have occurred with respect to any Target Company since the
date of this Agreement.

                          (d)        Closing Deliveries.

                                        (i)        Officer Certificate. The
Purchaser shall have received a certificate from the Company, dated as the
Closing Date, signed by an executive officer of the Company in such capacity,
certifying as to the satisfaction of the conditions specified in Sections
8.3(a), 8.3(b) and 8.3(c).

                                        (ii)        Seller Certificate. The
Purchaser shall have received a certificate from each Seller, dated as of the
Closing Date, signed by such Seller, certifying as to the satisfaction of the
conditions specified in Sections 8.3(a) and 8.3(b) with respect to such Seller.

                                        (iii)        Secretary Certificate. The
Company shall have delivered to the Purchaser a certificate from its secretary
certifying as to (A) copies of the Company’s Organizational Documents as in
effect as of the Closing Date, (B) the resolutions of the Company’s board of
directors and shareholders authorizing the execution, delivery and performance
of this Agreement and each of the Ancillary Documents to which it is a party or
by which it is bound, and the consummation of the transactions contemplated
hereby and thereby, and (C) the incumbency of officers authorized to execute
this Agreement or any Ancillary Document to which the Company is or is required
to be a party or otherwise bound.

                                        (iv)        Good Standing. The Company
shall have delivered to the Purchaser good standing certificates (or similar
documents applicable for such jurisdictions) for each Target Company certified
as of a date no later than five (5) days prior to the Closing Date from the
proper Governmental Authority of the Target Company’s jurisdiction of
organization and from each other jurisdiction in which the Target Company is
qualified to conduct business as a foreign corporation or other entity as of the
Closing, in each case to the extent that good standing certificates or similar
documents are generally available in such jurisdictions.

42

--------------------------------------------------------------------------------

                                        (v)        Certified Charter. A copy of
the Company Charter, as in effect as of the Closing, certified by the
appropriate Governmental Authority of the British Virgin Islands as of a date no
more than ten (10) Business Days prior to the Closing Date.

                                        (vi)        Employment Agreements. The
Purchaser shall have received employment agreements, in each case effective as
of the Closing, in form and substance reasonably satisfactory to the Purchaser
(the “Employment Agreements”), between each of the persons set forth Schedule
8.3(d)(vi) hereto and the applicable Target Company or the Purchaser, as noted
in Schedule 8.3(d)(vi), each such Employment Agreement duly executed by the
parties thereto.

                                        (vii)        Legal Opinion. The
Purchaser shall have received from the Company a copy of a duly executed legal
opinion addressed to the Purchaser and dated as of the Closing Date from the
Company’s legal counsel, Allbright Law Offices, in form and substance reasonably
satisfactory to the Purchaser.

                                        (viii)      Share Certificates and
Transfer Instruments. The Purchaser shall have received from each Seller share
certificates representing the Purchased Shares (or duly executed affidavits of
lost stock certificates and indemnities in forms and substance reasonably
acceptable to the Purchaser), together with executed instruments of transfer in
respect of the Purchased Shares in favor of the Purchaser (or its nominee) and
in form reasonably acceptable for transfer on the books of the Company.

                                        (ix)        Board Resolutions. The
Purchaser shall have received duly executed written resolutions of the board of
directors of the Company, in the agreed form, approving: the transfer of the
Purchased Shares to the Purchaser (or its nominee) at Closing; and the
appointment of such persons as directors and/or officers of the Company as the
Purchaser may request prior to Closing.

                                        (x)        Conflicts of Interest Policy.
The Company shall have adopted the Conflicts of Interest Policy in form and
substance reasonably acceptable to the Purchaser and delivered a copy thereof to
the Purchaser.

                                        (xi)        Effectiveness of Certain
Ancillary Documents. Each of the Non-Competition Agreements and the Lock-Up
Agreement shall be duly executed and delivered and in full force and effect in
accordance with the terms thereof as of the Closing.

            8.4        Frustration of Conditions. Notwithstanding anything
contained herein to the contrary, no Party may rely on the failure of any
condition set forth in this Article VIII to be satisfied if such failure was
caused by the failure of such Party or its Affiliates (or with respect to the
Company, any Seller) to comply with or perform any of its covenants or
obligations set forth in this Agreement.

ARTICLE IX
TERMINATION AND EXPENSES


            9.1        Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing as follows:

                          (a)        by mutual written consent of the Purchaser
and the Company;

                          (b)        by written notice by the Purchaser or the
Company if any of the conditions to the Closing set forth in Article VIII have
not been satisfied or waived by the six (6) month anniversary of the date of
this Agreement (the “Outside Date”); provided, however, the right to terminate
this Agreement under this Section 9.1(b) shall not be available to a Party if
the breach or violation by such Party or its Affiliates (or with respect to the
Company, the Sellers) of any representation, warranty, covenant or obligation
under this Agreement was the cause of, or resulted in, the failure of the
Closing to occur on or before the Outside Date;

43

--------------------------------------------------------------------------------

            (c)        by written notice by either the Purchaser or the Company
if a Governmental Authority of competent jurisdiction shall have issued an Order
or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action has become final and non-appealable; provided, however, that the
right to terminate this Agreement pursuant to this Section 9.1(c) shall not be
available to a Party if the failure by such Party or its Affiliates (or with
respect to the Company, the Sellers) to comply with any provision of this
Agreement has been a substantial cause of, or substantially resulted in, such
action by such Governmental Authority;

                          (d)        by written notice by the Company, if (i)
there has been a breach by the Purchaser of any of its representations,
warranties, covenants or agreements contained in this Agreement, or if any
representation or warranty of the Purchaser shall have become untrue or
inaccurate, in any case, which would result in a failure of a condition set
forth in Section 8.2(a) or Section 8.2(b) to be satisfied (treating the Closing
Date for such purposes as the date of this Agreement or, if later, the date of
such breach), and (ii) the breach or inaccuracy is incapable of being cured or
is not cured within the earlier of (A) twenty (20) days after written notice of
such breach or inaccuracy is provided by the Company or (B) the Outside Date;

                          (e)        by written notice by the Purchaser, if (i)
there has been a breach by the Company or the Sellers of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, or if any representation or warranty of such Parties shall have
become untrue or inaccurate, in any case, which would result in a failure of a
condition set forth in Section 8.3(a) or Section 8.3(b) to be satisfied
(treating the Closing Date for such purposes as the date of this Agreement or,
if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) twenty (20)
days after written notice of such breach or inaccuracy is provided by the
Purchaser or (B) the Outside Date;

                          (f)        by written notice by the Purchaser if there
shall have been a Material Adverse Effect on the Target Companies following the
date of this Agreement which is uncured and continuing; or

                          (g)        by written notice by the Purchaser if the
Shareholder Meeting is held and the Required Shareholder Vote is not obtained as
such meeting.

            9.2        Effect of Termination. This Agreement may only be
terminated in the circumstances described in Section 9.1 and pursuant to a
written notice delivered by the applicable Party to the other applicable
Parties, which sets forth the basis for such termination, including the
provision of Section 9.1 under which such termination is made. In the event of
the valid termination of this Agreement pursuant to Section 9.1, this Agreement
shall forthwith become void, and there shall be no Liability on the part of any
Party or any of their respective Representatives, and all rights and obligations
of each Party shall cease, except: (i) Sections 6.12, 6.13, 9.3, 9.4, Article XI
and this Section 9.2 shall survive the termination of this Agreement, and (ii)
nothing herein shall relieve any Party from Liability for any willful breach of
any representation, warranty, covenant or obligation under this Agreement or any
Fraud Claim against such Party, in either case, prior to termination of this
Agreement (in each case of clauses (i) and (ii) above). Without limiting the
foregoing, and except as provided in Sections 9.3 and 9.4 and this Section 9.2,
the Parties’ sole right prior to the Closing with respect to any breach of any
representation, warranty, covenant or other agreement contained in this
Agreement by another Party or with respect to the transactions contemplated by
this Agreement shall be the right, if applicable, to terminate this Agreement
pursuant to Section 9.1.

44

--------------------------------------------------------------------------------

            9.3        Fees and Expenses. Subject to Section 9.4, all Expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such expenses. As used in this
Agreement, “Expenses” shall include all out-of-pocket expenses (including all
fees and expenses of counsel, accountants, investment bankers, financial
advisors, financing sources, experts and consultants to a Party hereto or any of
its Affiliates) incurred by a Party or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution or performance
of this Agreement or any Ancillary Document related hereto and all other matters
related to the consummation of this Agreement.

            9.4        Termination Fee. Notwithstanding Section 9.3 above, in
the event that there is a termination of this Agreement (a) by the Purchaser
pursuant to Section 9.1(e) or Section 9.1(f) or (b) by the Company pursuant to
Section 9.1(d), the breaching Party shall pay to the other Party a termination
fee equal to the Expenses actually incurred by or on behalf of such other Party
or any of its Affiliates in connection with the authorization, preparation,
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby, including any related SEC filings and the Proxy Documents
(the “Termination Fee”). The Termination Fee shall be paid by wire transfer of
immediately available funds to an account designated in writing by the Purchaser
or the Company, respectively, within ten (10) Business Days after such Party
delivers to the other Party the amount of such Expenses, along with reasonable
documentation in connection therewith. Notwithstanding anything to the contrary
in this Agreement, the Parties expressly acknowledge and agree that, with
respect to any termination of this Agreement in circumstances where the
Termination Fee is payable, the payment of the Termination Fee shall, in light
of the difficulty of accurately determining actual damages, constitute
liquidated damages with respect to any claim for damages or any other claim
which any Party would otherwise be entitled to assert against the other Party or
its Affiliates or any of their respective assets, or against any of their
respective directors, officers, employees or shareholders with respect to this
Agreement and the transactions contemplated hereby and shall constitute the sole
and exclusive remedy available to the Parties, provided, that the foregoing
shall not limit the rights of any Party to seek specific performance or other
injunctive relief in lieu of terminating this Agreement.

ARTICLE X
RELEASES


            10.1      Release and Covenant Not to Sue. Effective as of the
Closing, to the fullest extent permitted by applicable Law, each Seller, on
behalf of itself and its Affiliates and any Person that owns any share or other
equity interest in or of such Seller (the “Releasing Persons”), hereby releases
and discharges the Target Companies from and against any and all Actions,
obligations, agreements, debts and Liabilities whatsoever, whether known or
unknown, both at law and in equity, which such Releasing Person now has, has
ever had or may hereafter have against the Target Companies arising on or prior
to the Closing Date or on account of or arising out of any matter occurring on
or prior to the Closing Date, including any rights to indemnification or
reimbursement from a Target Company, whether pursuant to its Organizational
Documents, Contract or otherwise, and whether or not relating to claims pending
on, or asserted after, the Closing Date. From and after the Closing, each
Releasing Person hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any Action, or commencing or causing to be commenced, any
Action of any kind against the Target Companies or their respective Affiliates,
based upon any matter purported to be released hereby. Notwithstanding anything
herein to the contrary, the releases and restrictions set forth herein shall not
apply to any claims a Releasing Person may have against any party pursuant to
the terms and conditions of this Agreement or any Ancillary Document.

45

--------------------------------------------------------------------------------

ARTICLE XI
MISCELLANEOUS


            11.1      Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable Party at the following addresses (or at such other
address for a Party as shall be specified by like notice):

    If to the Purchaser at or prior to the Closing, to: with a copy (which will
not constitute notice) to:     American Lorain Corporation Ellenoff Grossman &
Schole LLP BeihuanZhong Road 1345 Avenue of the Americas, 11th Floor Junan
County New York, New York 10105 Shandong, People’s Republic of China, 276600
Attention: Richard I. Anslow, Esq. Attention: Si Chen Facsimile No.: (212)
370-7889 Telephone No.: (86) 539-7317959 Telephone No.: (212) 370-1300 Email:
chensi@usalr.cn Email: ranslow@egsllp.com         If to the Company, to: with a
copy (which will not constitute notice) to:     Shengrong Environmental
Protection Holding Company Allbright Law Offices Limited 1, 12/F, Shanghai Tower
Building 3, Qiaokou Nanniwan, 8th Avenue, Changfeng No.501,Yincheng Middle Road,
Pudong New Area Science and Technology Industrial Park West, Wuhan City,
Shanghai 200120 P. R. China P.R. China Attention: Steve Zhu Attention: Jiazhen
Li Facsimile No.: (86) 21 2051 1999 Facsimile No.: +86 27-83305560 Telephone
No.: (86) 21 2051 1000 Telephone No.: +86 27-83305561 Email:
Stevezhu@allbrightlaw.com Email: 576332670@qq.com           If to any Seller,
to:       Shengrong Environmental Protection Holding Company   Limited  
Attention: Jiazhen Li   Facsimile No.: +86 27-83305560   Telephone No.: +86
27-83305561   Email: 576332670@qq.com      

46

--------------------------------------------------------------------------------


    If to the Purchaser after the Closing, to: with a copy (which will not
constitute notice) to:     Shengrong Environmental Protection Holding Company
Allbright Law Offices Limited 1, 12/F, Shanghai Tower Building 3, Qiaokou
Nanniwan, 8th Avenue, Changfeng No.501,Yincheng Middle Road, Pudong New Area
Science and Technology Industrial Park West, Wuhan City, Shanghai 200120 P. R.
China P.R. China Attention: Steve Zhu Attention: Jiazhen Li Facsimile No.: (86)
21 2051 1999 Facsimile No.: +86 27-83305560 Telephone No.: (86) 21 2051 1000
Telephone No.: +86 27-83305561 Email: Stevezhu@allbrightlaw.com Email:
576332670@qq.com and       Ellenoff Grossman & Schole LLP   1345 Avenue of the
Americas, 11th Floor   New York, New York 10105   Attention: Richard Anslow,
Esq.   Facsimile No.: (212) 370-7889   Telephone No.: (212) 370-1300   Email:
ranslow@egsllp.com

            11.2      Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. This Agreement
shall not be assigned by operation of Law or otherwise without the prior written
consent of the Purchaser and the Company, and any assignment without such
consent shall be null and void; provided that no such assignment shall relieve
the assigning Party of its obligations hereunder.

            11.3      Third Parties. Nothing contained in this Agreement or in
any instrument or document executed by any party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any Person that is not a Party hereto or
thereto or a successor or permitted assign of such a Party.

            11.4      Arbitration. Any and all disputes, controversies and
claims (other than applications for a temporary restraining order, preliminary
injunction, permanent injunction or other equitable relief or application for
enforcement of a resolution under this Section 11.4) arising out of, related to,
or in connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten (10) Business Days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules (the “AAA Procedures”) of the
American Arbitration Association (the “AAA”). Any party involved in such Dispute
may submit the Dispute to the AAA to commence the proceedings after the
Resolution Period. To the extent that the AAA Procedures and this Agreement are
in conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five (5)
Business Days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the state of New York. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty (20) days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement, the Ancillary Documents and applicable Law,
including to perform its contractual obligation(s); provided, that the
arbitrator shall be limited to ordering pursuant to the foregoing power (and,
for the avoidance of doubt, shall order) the relevant party (or parties, as
applicable) to comply with only one or the other of the proposals. The
arbitrator’s award shall be in writing and shall include a reasonable
explanation of the arbitrator’s reason(s) for selecting one or the other
proposal. The seat of arbitration shall be in New York County, State of New
York. The language of the arbitration shall be English.

47

--------------------------------------------------------------------------------

            11.5      Governing Law; Jurisdiction. This Agreement shall be
governed by, construed and enforced in accordance with the Laws of the State of
New York without regard to the conflict of laws principles thereof. Subject to
Section 11.4, all Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any state or federal court located in New
York, New York (or in any court in which appeal from such courts may be taken)
(the “Specified Courts”). Subject to Section 11.4, each Party hereto hereby (a)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any Party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

            11.6      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.6.

            11.7      Specific Performance. Each Party acknowledges that the
rights of each Party to consummate the transactions contemplated hereby are
unique, recognizes and affirms that in the event of a breach of this Agreement
by any Party, money damages may be inadequate and the non-breaching Parties may
have not adequate remedy at law, and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
an applicable Party in accordance with their specific terms or were otherwise
breached. Accordingly, each Party shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such Party may be
entitled under this Agreement, at law or in equity.

48

--------------------------------------------------------------------------------

            11.8      Severability. In case any provision in this Agreement
shall be held invalid, illegal or unenforceable in a jurisdiction, such
provision shall be modified or deleted, as to the jurisdiction involved, only to
the extent necessary to render the same valid, legal and enforceable, and the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby nor shall the validity, legality
or enforceability of such provision be affected thereby in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties will substitute for
any invalid, illegal or unenforceable provision a suitable and equitable
provision that carries out, so far as may be valid, legal and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

            11.9      Amendment. This Agreement may be amended, supplemented or
modified only by execution of a written instrument signed by the Purchaser and
the Company.

            11.10    Waiver. The Purchaser on behalf of itself and its
Affiliates, on the one hand, and the Company on behalf of itself and its
Affiliates, may in its sole discretion (i) extend the time for the performance
of any obligation or other act of any other non-Affiliated Party hereto, (ii)
waive any inaccuracy in the representations and warranties by such other
non-Affiliated Party contained herein or in any document delivered pursuant
hereto and (iii) waive compliance by such other non-Affiliated Party with any
covenant or condition contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party or
Parties to be bound thereby. Notwithstanding the foregoing, no failure or delay
by a Party in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

            11.11    Entire Agreement. This Agreement and the documents or
instruments referred to herein, including any exhibits, annexes and schedules
attached hereto, which exhibits, annexes and schedules are incorporated herein
by reference, together with the Ancillary Documents, embody the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein or the documents or instruments referred to herein, which
collectively supersede all prior agreements and the understandings among the
Parties with respect to the subject matter contained herein.

            11.12    Interpretation. The table of contents and the Article and
Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the Parties and shall not in any way
affect the meaning or interpretation of this Agreement. In this Agreement,
unless the context otherwise requires: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and words
in the singular, including any defined terms, include the plural and vice versa;
(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) any accounting term used and not otherwise
defined in this Agreement or any Ancillary Document has the meaning assigned to
such term in accordance with GAAP; (d) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding or succeeding such term and shall be deemed in each case to be
followed by the words “without limitation”; (e) the words “herein,” “hereto,”
and “hereby” and other words of similar import in this Agreement shall be deemed
in each case to refer to this Agreement as a whole and not to any particular
Section or other subdivision of this Agreement; (f) the word “if” and other
words of similar import when used herein shall be deemed in each case to be
followed by the phrase “and only if”; (g) the term “or” means “and/or”; (h) any
reference to the term “ordinary course” or “ordinary course of business” shall
be deemed in each case to be followed by the words “consistent with past
practice”; (i) any agreement, instrument, insurance policy, Law or Order defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement, instrument, insurance policy, Law or Order as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes,
regulations, rules or orders) by succession of comparable successor statutes,
regulations, rules or orders and references to all attachments thereto and
instruments incorporated therein; (j) except as otherwise indicated, all
references in this Agreement to the words “Section,” “Article”, “Schedule”,
“Exhibit” and “Annex” are intended to refer to Sections, Articles, Schedules,
Exhibits and Annexes to this Agreement; and (k) the term “Dollars” or “$” means
United States dollars. Any reference in this Agreement to a Person’s directors
shall include any member of such Person’s governing body and any reference in
this Agreement to a Person’s officers shall include any Person filling a
substantially similar position for such Person. Any reference in this Agreement
or any Ancillary Document to a Person’s shareholders shall include any
applicable owners of the equity interests of such Person, in whatever form,
including with respect to the Purchaser its shareholders under the NRS or its
Organizational Documents. The Parties have participated jointly in the
negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement. To the extent that any Contract,
document, certificate or instrument is represented and warranted to by the
Company to be given, delivered, provided or made available by the Company, in
order for such Contract, document, certificate or instrument to have been deemed
to have been given, delivered, provided and made available to the Purchaser or
its Representatives, such Contract, document, certificate or instrument shall
have been posted to the electronic data site maintained on behalf of the Company
for the benefit of the Purchaser and its Representatives and the Purchaser and
its Representatives have been given access to the electronic folders containing
such information.

49

--------------------------------------------------------------------------------

            11.13    Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

ARTICLE XII
DEFINITIONS


            12.1      Certain Definitions. For purpose of this Agreement, the
following capitalized terms have the following meanings:

                          “Action” means any notice of noncompliance or
violation, or any claim, demand, charge, action, suit, litigation, audit,
settlement, complaint, stipulation, assessment or arbitration, or any request
(including any request for information), inquiry, hearing, proceeding or
investigation, by or before any Governmental Authority.

                          “Affiliate” means, with respect to any Person, any
other Person directly or indirectly Controlling, Controlled by, or under common
Control with such Person.

                          “Ancillary Documents” means each agreement, instrument
or document attached hereto as an Exhibit, including the Non-Competition
Agreements and the Lock-Up Agreement and the other agreements, certificates and
instruments to be executed or delivered by any of the Parties in connection with
or pursuant to this Agreement.

50

--------------------------------------------------------------------------------

                          “Benefit Plans” of any Person means any and all
deferred compensation, executive compensation, incentive compensation, equity
purchase or other equity-based compensation plan, employment or consulting,
severance or termination pay, holiday, vacation or other bonus plan or practice,
hospitalization or other medical, life or other insurance, supplemental
unemployment benefits, profit sharing, pension, or retirement plan, program,
agreement, commitment or arrangement, and each other employee benefit plan,
program, agreement or arrangement, including each “employee benefit plan” as
such term is defined under Section 3(3) of ERISA, maintained or contributed to
or required to be contributed to by a Person for the benefit of any employee or
terminated employee of such Person, or with respect to which such Person has any
Liability, whether direct or indirect, actual or contingent, whether formal or
informal, and whether legally binding or not.

                          “Business Day” means any day other than a Saturday,
Sunday or a legal holiday on which commercial banking institutions in New York,
New York are authorized to close for business.

                          “BVI Act” means the British Virgin Islands Business
Companies Act, 2004, as amended.

                          “Code” means the Internal Revenue Code of 1986, as
amended, and any successor statute thereto, as amended. Reference to a specific
section of the Code shall include such section and any valid treasury regulation
promulgated thereunder.

                          “Company Charter” means the memorandum and articles of
association of the Company, as amended and effective under the BVI Act.

                          “Company Confidential Information” means all
confidential or proprietary documents and information concerning the Target
Companies or the Sellers or any of their respective Representatives, furnished
in connection with this Agreement or the transactions contemplated hereby;
provided, however, that Company Confidential Information shall not include any
information which, (i) at the time of disclosure by the Purchaser or its
Representatives, is generally available publicly and was not disclosed in breach
of this Agreement or (ii) at the time of the disclosure by the Company, the
Sellers or their respective Representatives to the Purchaser or its
Representatives was previously known by such receiving party without violation
of Law or any confidentiality obligation by the Person receiving such Company
Confidential Information.

                          “Company Ordinary Shares” means the shares of par
value $1.00 each in the Company.

                          “Consent” means any consent, approval, waiver,
authorization or Permit of, or notice to or declaration or filing with any
Governmental Authority or any other Person.

                          “Contracts” means all contracts, agreements, binding
arrangements, bonds, notes, indentures, mortgages, debt instruments, purchase
order, licenses (and all other contracts, agreements or binding arrangements
concerning Intellectual Property), franchises, leases and other instruments or
obligations of any kind, written or oral (including any amendments and other
modifications thereto).

                          “Control” of a Person means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract, or otherwise. “Controlled”, “Controlling” and “under common Control
with” have correlative meanings. Without limiting the foregoing a Person (the
“Controlled Person”) shall be deemed Controlled by (a) any other Person (the
“10% Owner”) (i) owning beneficially, as meant in Rule 13d-3 under the Exchange
Act, securities entitling such Person to cast ten percent (10%) or more of the
votes for election of directors or equivalent governing authority of the
Controlled Person or (ii) entitled to be allocated or receive ten percent (10%)
or more of the profits, losses, or distributions of the Controlled Person; (b)
an officer, director, general partner, partner (other than a limited partner),
manager, or member (other than a member having no management authority that is
not a 10% Owner) of the Controlled Person; or (c) a spouse, parent, lineal
descendant, sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

51

--------------------------------------------------------------------------------

                          “Copyrights” means any works of authorship, mask works
and all copyrights therein, including all renewals and extensions, copyright
registrations and applications for registration and renewal, and non-registered
copyrights.

                          “Environmental Law” means any Law in any way relating
to (a) the protection of human health and safety, (b) the protection,
preservation or restoration of the environment and natural resources (including
air, water vapor, surface water, groundwater, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
(c) the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of Hazardous Materials.

                          “Environmental Liabilities” means, in respect of any
Person, all Liabilities, obligations, responsibilities, Remedial Actions,
Losses, damages, costs, and expenses (including all reasonable fees,
disbursements, and expenses of counsel, experts, and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any other Person or in
response to any violation of Environmental Law, whether known or unknown,
accrued or contingent, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, to the extent based upon,
related to, or arising under or pursuant to any Environmental Law, Environmental
Permit, Order, or Contract with any Governmental Authority or other Person, that
relates to any environmental, health or safety condition, violation of
Environmental Law, or a Release or threatened Release of Hazardous Materials.

                          “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

                          “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                          “Foreign Plan” means any plan, fund (including any
superannuation fund) or other similar program or arrangement established or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program or arrangement provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

                          “Fraud Claim” means any claim based in whole or in
part upon fraud, willful misconduct or intentional misrepresentation.

                          “GAAP” means generally accepted accounting principles
as in effect in the United States of America.

52

--------------------------------------------------------------------------------

                          “Governmental Authority” means any federal, state,
local, foreign or other governmental, quasi-governmental or administrative body,
instrumentality, department or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute-resolving
panel or body.

                          “Hazardous Material” means any waste, gas, liquid or
other substance or material that is defined, listed or designated as a
“hazardous substance”, “pollutant”, “contaminant”, “hazardous waste”, “regulated
substance”, “hazardous chemical”, or “toxic chemical” (or by any similar term)
under any Environmental Law, or any other material regulated, or that could
result in the imposition of Liability or responsibility, under any Environmental
Law, including petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, mold, and urea formaldehyde insulation.

                          “Indebtedness” of any Person means (a) all
indebtedness of such Person for borrowed money (including the outstanding
principal and accrued but unpaid interest) or for the deferred purchase price of
property or services, (b) any other indebtedness of such Person that is
evidenced by a note, bond, debenture, credit agreement or similar instrument,
(c) all obligations of such Person under leases that should be classified as
capital leases in accordance with GAAP, (d) all obligations of such Person for
the reimbursement of any obligor on any line or letter of credit, banker’s
acceptance, guarantee or similar credit transaction, in each case, that has been
drawn or claimed against, (e) all obligations of such Person in respect of
acceptances issued or created, (f) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (g) all obligations secured by an Lien on any property of such
Person and (h) any premiums, prepayment fees or other penalties, fees, costs or
expenses associated with payment of any Indebtedness of such Person and (h) all
obligation described in clauses (a) through (g) above of any other Person which
is directly or indirectly guaranteed by such Person or which such Person has
agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

                          “Intellectual Property” means all of the following as
they exist in any jurisdiction throughout the world: Patents, Trademarks,
Copyrights, Trade Secrets, Internet Assets, Software and other intellectual
property, and all licenses, sublicenses and other agreements or permissions
related to the preceding property.

                          “Internet Assets” means any all domain name
registrations, web sites and web pages and related rights, items and
documentation related thereto.

                          “Knowledge” means, with respect to (i) the Company,
the actual knowledge of the executive officers or directors of any Target
Company, including Jiazhen Li, after due inquiry or (ii) any other Party, the
actual knowledge of its directors and executive officers, after due inquiry.

                          “Law” means any federal, state, local, municipal,
foreign or other law, statute, legislation, principle of common law, ordinance,
code, edict, decree, proclamation, treaty, convention, rule, regulation,
directive, requirement, writ, injunction, settlement, Order or Consent that is
or has been issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.

                          “Liabilities” means any and all liabilities,
Indebtedness, Actions or obligations of any nature (whether absolute, accrued,
contingent or otherwise, whether known or unknown, whether direct or indirect,
whether matured or unmatured and whether due or to become due), including Tax
liabilities due or to become due.

53

--------------------------------------------------------------------------------

                          “Lien” means any mortgage, pledge, security interest,
attachment, right of first refusal, option, proxy, voting trust, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof), restriction (whether on
voting, sale, transfer, disposition or otherwise), any subordination arrangement
in favor of another Person, any filing or agreement to file a financing
statement as debtor under the Uniform Commercial Code or any similar Law.

                          “Material Adverse Effect” means, with respect to any
specified Person, any fact, event, occurrence, change or effect that has had, or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect upon (a) the business, assets, Liabilities, results of
operations, prospects or condition (financial or otherwise) of such Person and
its Subsidiaries, taken as a whole, or (b) the ability of such Person or any of
its Subsidiaries on a timely basis to consummate the transactions contemplated
by this Agreement or the Ancillary Documents to which it is a party or bound or
to perform its obligations hereunder or thereunder; provided, however, that any
changes or effects directly or indirectly attributable to, resulting from,
relating to or arising out of the following (by themselves or when aggregated
with any other, changes or effects) shall not be deemed to be, constitute, or be
taken into account when determining whether there has or may, would or could
have occurred a Material Adverse Effect: (i) general changes in the financial or
securities markets or general economic or political conditions in the country or
region in which such Person or any of its Subsidiaries do business; (ii)
changes, conditions or effects that generally affect the industries in which
such Person or any of its Subsidiaries principally operate; (iii) changes in
GAAP or other applicable accounting principles or mandatory changes in the
regulatory accounting requirements applicable to any industry in which such
Person and its Subsidiaries principally operate; (iv) conditions caused by acts
of God, terrorism, war (whether or not declared) or natural disaster; (v) any
failure in and of itself by such Person and its Subsidiaries to meet any
internal or published budgets, projections, forecasts or predictions of
financial performance for any period (provided that the underlying cause of any
such failure may be considered in determining whether a Material Adverse Effect
has occurred or would reasonably be expected to occur to the extent not excluded
by another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i) - (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

                          “NRS” means Nevada Revised Statutes, as amended.

                          “NYSE” means NYSE MKT LLC.

                          “Organizational Documents” means, with respect to the
Purchaser, the Purchaser Charter, and with respect to any other Party, its
Certificate of Incorporation and Bylaws or similar organizational documents, in
each case, as amended.

                          “Order” means any order, decree, ruling, judgment,
injunction, writ, determination, binding decision, verdict, judicial award or
other action that is or has been made, entered, rendered, or otherwise put into
effect by or under the authority of any Governmental Authority.

                          “Patents” means any patents, patent applications and
the inventions, designs and improvements described and claimed therein,
patentable inventions, and other patent rights (including any divisionals,
provisionals, continuations, continuations-in-part, substitutions, or reissues
thereof, whether or not patents are issued on any such applications and whether
or not any such applications are amended, modified, withdrawn, or refiled).

54

--------------------------------------------------------------------------------

                          “Permits” means all federal, state, local or foreign
or other third-party permits, grants, easements, consents, approvals,
authorizations, exemptions, licenses, franchises, concessions, ratifications,
permissions, clearances, confirmations, endorsements, waivers, certifications,
designations, ratings, registrations, qualifications or orders of any
Governmental Authority or any other Person.

                          “Permitted Liens” means (a) Liens for Taxes or
assessments and similar governmental charges or levies, which either are (i) not
delinquent or (ii) being contested in good faith and by appropriate proceedings,
and adequate reserves have been established with respect thereto, (b) other
Liens imposed by operation of Law arising in the ordinary course of business for
amounts which are not due and payable and as would not in the aggregate
materially adversely affect the value of, or materially adversely interfere with
the use of, the property subject thereto, (c) Liens incurred or deposits made in
the ordinary course of business in connection with social security, (d) Liens on
goods in transit incurred pursuant to documentary letters of credit, in each
case arising in the ordinary course of business, or (v) Liens arising under this
Agreement or any Ancillary Document.

                          “Person” means an individual, corporation, partnership
(including a general partnership, limited partnership or limited liability
partnership), limited liability company, association, trust or other entity or
organization, including a government, domestic or foreign, or political
subdivision thereof, or an agency or instrumentality thereof.

                          “Personal Property” means any machinery, equipment,
tools, vehicles, furniture, leasehold improvements, office equipment, plant,
parts and other tangible personal property.

                          “Purchaser Charter” means the articles of
incorporation of the Purchaser, as amended and effective under the NRS.

                          “Purchaser Confidential Information” means all
confidential or proprietary documents and information concerning the Purchaser,
its Subsidiaries or any of its Representatives; provided, however, that
Purchaser Confidential Information shall not include any information which, (i)
at the time of disclosure by the Company, any Seller or their respective
Representatives, is generally available publicly and was not disclosed in breach
of this Agreement or (ii) at the time of the disclosure by the Purchaser or its
Representatives to the Company, any Seller or their respective Representatives
was previously known by such receiving party without violation of Law or any
confidentiality obligation by the Person receiving such Purchaser Confidential
Information. For the avoidance of doubt, from and after the Closing, Purchaser
Confidential Information will include the confidential or proprietary
information of the Target Companies.

                          “Purchaser Shares” means the shares of common stock,
par value $0.001 per share, of the Purchaser.

                          “Purchaser Share Price” shall mean the average closing
trade price of each Purchaser Share (or any successor equity security, including
equity securities of a successor entity issued in exchange for Purchaser Shares)
as listed by NYSE (or any successor exchange or quotation system on which such
shares are listed or quoted) for the twenty (20) day trading period ending on
the trading day immediately prior to the date of determination.

                          “Release” means any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, or leaching into
the indoor or outdoor environment, or into or out of any property.

55

--------------------------------------------------------------------------------

                          “Remedial Action” means all actions to (i) clean up,
remove, treat, or in any other way address any Hazardous Material, (ii) prevent
the Release of any Hazardous Material so it does not endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, (iii)
perform pre-remedial studies and investigations or post-remedial monitoring and
care, or (iv) correct a condition of noncompliance with Environmental Laws.

                          “Representative” means, as to any Person, such
Person’s Affiliates and its and their managers, directors, officers, employees,
agents and advisors (including financial advisors, counsel and accountants).

                          “RMB” means Renminbi of the People’s Republic of
China.

                          “SEC” means the Securities and Exchange Commission (or
any successor Governmental Authority).

                          “Securities Act” means the Securities Act of 1933, as
amended.

                          “Software” means any computer software programs,
including all source code, object code, and documentation related thereto and
all software modules, tools and databases.

                          “SOX” means the Sarbanes-Oxley Act of 2002, as
amended.

                          “Subsidiary” means, with respect to any Person, any
corporation, partnership, association or other business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, association
or other business entity, a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons will be deemed to
have a majority ownership interest in a partnership, association or other
business entity if such Person or Persons will be allocated a majority of
partnership, association or other business entity gains or losses or will be or
control the managing director, managing member, general partner or other
managing Person of such partnership, association or other business entity.

                          “Target Company” means each of the Company and its
direct and indirect Subsidiaries.

                          “Tax Return” means any return, declaration, report,
claim for refund, information return or other documents (including any related
or supporting schedules, statements or information) filed or required to be
filed in connection with the determination, assessment or collection of any
Taxes or the administration of any Laws or administrative requirements relating
to any Taxes.

                          “Taxes” means (a) all direct or indirect federal,
state, local, foreign and other net income, gross income, gross receipts, sales,
use, value-added, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, social security and
related contributions due in relation to the payment of compensation to
employees, excise, severance, stamp, occupation, premium, property, windfall
profits, alternative minimum, estimated, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts with respect thereto, (b)
any Liability for payment of amounts described in clause (a) whether as a result
of being a member of an affiliated, consolidated, combined or unitary group for
any period or otherwise through operation of law and (c) any Liability for the
payment of amounts described in clauses (a) or (b) as a result of any tax
sharing, tax group, tax indemnity or tax allocation agreement with, or any other
express or implied agreement to indemnify, any other Person.

56

--------------------------------------------------------------------------------

                          “Trade Secrets” means any trade secrets, confidential
business information, concepts, ideas, designs, research or development
information, processes, procedures, techniques, technical information,
specifications, operating and maintenance manuals, engineering drawings,
methods, knowhow, data, mask works, discoveries, inventions, modifications,
extensions, improvements, and other proprietary rights (whether or not
patentable or subject to copyright, trademark, or trade secret protection).

                          “Trademarks” means any trademarks, service marks,
trade dress, trade names, brand names, internet domain names, designs, logos, or
corporate names (including, in each case, the goodwill associated therewith),
whether registered or unregistered, and all registrations and applications for
registration and renewal thereof.

            12.2      Section References. The following capitalized terms, as
used in this Agreement, have the respective meanings given to them in the
Section as set forth below adjacent to such terms:

Term Section   Term Section AAA 11.4   Hubei Shengrong Recitals AAA Procedures
11.4   Interim Balance Sheet Date 4.7(a) Accounts Receivable 4.25   Interim
Period 6.2(a) Acquisition Proposal 6.6(a)   Lock-Up Agreement 8.2(e)(ii)
Agreement Preamble   Non-Competition Agreement 8.2(e)(i) Alternative Transaction
6.6(a)   Off-the-Shelf Software Agreements 4.13(a) Amended Charter 6.11(a)  
Outbound IP License 4.13(c) Closing 2.1   Outside Date 9.1(b) Closing Date 2.1  
Party(ies) Preamble Closing Filing 6.12(b)   Post-Closing Purchaser Board
6.16(a) Closing Press Release 6.12(b)   Pro Rata Share 1.2 Company Preamble  
Proxy Documents 6.11(a) Company Benefit Plan 4.19(a)   Proxy Statement 6.11(a)
Company Disclosure Schedules Article IV   Public Certifications 3.6(a) Company
Financials 4.7(a)   Purchased Shares 1.1 Company IP 4.13(d)   Purchaser Preamble
Company IP Licenses 4.13(a)   Purchaser Disclosure Schedules Article III Company
Material Contract 4.12(a)   Purchaser Financials 3.6(b) Company Permits 4.10  
Purchaser Material Contracts 3.13(a) Company Personal Property Leases 4.16  
Related Person 4.21 Company Real Property Leases 4.15   Releasing Persons 10.1
Company Registered IP 4.13(a)   Required Shareholder Vote 8.1(a) Dispute 11.4  
Resolution Period 11.4 Enforceability Exceptions 3.2   SEC Reports 3.6(a)
Environmental Permit 4.20(a)   Seller Directors 6.16(a) Exchange Shares 1.2  
Sellers Preamble Expenses 9.3   Shareholder Meeting 6.11(a) Federal Securities
Laws 6.11(b)   Signing Filing 6.12(b) HK Holdings Recitals   Signing Press
Release 6.12(b)

57

--------------------------------------------------------------------------------


Term Section   Term Section Specified Courts 11.5   WFOE Recitals Supplemental
Disclosure Schedules 6.17(a)       Termination Fee 9.4       Top Customers 4.23
     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

58

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, each Party hereto has caused this Agreement to
be signed and delivered by its respective duly authorized officer as of the date
first written above.

  The Purchaser:       AMERICAN LORAIN CORPORATION,   a Nevada corporation


  By: /s/ Si Chen     Name: Si Chen     Title: Chairman, Chief Executive Officer
and President

[Signature Page to Share Exchange Agreement]

--------------------------------------------------------------------------------


  The Company:       SHENGRONG ENVIRONMENTAL   PROTECTION HOLDING COMPANY  
LIMITED,   a British Virgin Islands company


  By: /s/ Jiazhen Li     Name: Jiazhen Li     Title: Director

[Signature Page To Share Exchange Agreement]

--------------------------------------------------------------------------------


  The Sellers:       China Sunlong Environmental Technology Inc.   a Cayman
Islands company


  By: /s/ Jianzhen Li     Name: Jianzhen Li     Title: Director


  Jie Tu


  By: /s/ Jie Tu     Name: Jie Tu


  Ying Zhang


  By: /s/ Ying Zhang     Name: Ying Zhang


  Act Power Limited,   a British Virgin Islands company


  By: /s/ Xianhua Zhou     Name: Xianhua Zhou     Title: Director


  Citi Profit Investment Group Limited,   a British Virgin Islands company


  By: /s/ Shaohua Zhou     Name: Shaohua Zhou     Title: Director


  Jayway International Holdings Co., Ltd.,   a British Virgin Islands company


  By:  /s/ Hui Li     Name: Hui Li     Title: Director


  Sky Tank Limited,   a British Virgin Islands company


  By: /s/ Manli Long     Name: Manli Long     Title: Director


  Huiying Liang


  By: /s/ Huiying Liang     Name: Huiying Liang

[Signature Page To Share Exchange Agreement]

--------------------------------------------------------------------------------


  Patriot Management Ltd.   a British Virgin Islands company


  By: /s/ Ziqiang Zheng     Name: Ziqiang Zheng     Title: Director


  Min Wang


  By: /s/ Min Wang     Name: Min Wang


  Citi Profit Investment Holding Limited,   a British Virgin Islands company


  By: /s/ Jin’ai Huang     Name: Jin’ai Huang     Title: Director


  Sky Tank Investment International Holdings Co., Ltd.,   a British Virgin
Islands company


  By: /s/ Mei Le     Name: Mei Le     Title: Director


  Havesuccess Investment Limited,   a British Virgin Islands company


  By: /s/ Huazhen Lin     Name: Huazhen Lin     Title: Director


  HHM International Inc.,   a British Virgin Islands company


  By: /s/ Haimei Huang     Name: Haimei Huang     Title: Director

[Signature Page To Share Exchange Agreement]

--------------------------------------------------------------------------------

ANNEX I





Seller Name
Number of
Purchased
Shares Held by
Seller Ownership
Percentage of
the Company
Prior to
Closing

Pro Rata
Exchange
Shares China Sunlong Environmental Technology Inc. 5985 52.5000% 59,850,000 Jie
Tu 427.5 3.7500% 4,275,000 Ying Zhang 427.5 3.7500% 4,275,000 Act Power Limited
427.5 3.7500% 4,275,000 Citi Profit Investment Group Limited 427.5 3.7500%
4,275,000 Jayway International Holdings Co., Ltd 427.5 3.7500% 4,275,000 Sky
Tank Limited 384.75 3.3750% 3,847,500 Huiying Liang 42.75 0.3750% 427,500
Patriot Management Ltd, a BVI Co. 586.6212 5.1458% 5,866,212 Min Wang 114.9006
1.0079% 1,149,006 Citi Profit Investment Holding Limited 512.1222 4.4923%
5,121,222 Sky Tank Investment International Holdings Co., Ltd 512.1222 4.4923%
5,121,222 Havesuccess Investment Limited 512.1222 4.4923% 5,121,222 HHM
International Inc. 569.3616 4.9944% 5,693,616 Total 11,400.00 100% 114,000,000


--------------------------------------------------------------------------------